 

Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

dated October 2, 2013

 

by and among

 

AM RETAIL GROUP, INC.,

 

G-III APPAREL GROUP, LTD.,

 

PVH RETAIL STORES LLC,

 

PVH CORP.

 

and

 

PVH PUERTO RICO, INC.

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 1       1.1 Definitions 1       ARTICLE
II. CLOSING; SALE OF PURCHASED ASSETS 10       2.1 The Closing 10 2.2 Sale of
Purchased Assets 10 2.3 Assumption of Liabilities 12 2.4 Purchase Price; Closing
Payment 14 2.5 Purchase Price Adjustment 15 2.6 Allocation of Purchase Price 16
2.7 Actions Simultaneous 16       ARTICLE III. REPRESENTATIONS AND WARRANTIES OF
THE SELLER 16       3.1 Organization; Good Standing 17 3.2 Authority; Execution
and Delivery; Enforceability 17 3.3 Non-Contravention 17 3.4 Consents and
Approvals 18 3.5 Purchased Assets; Title to Assets 18 3.6 Financial Data 18 3.7
Leased Property 19 3.8 Contracts 20 3.9 Labor and Employment Matters 21 3.10
Intellectual Property 22 3.11 Tax Matters 23 3.12 Litigation and Claims 24 3.13
Governmental Permits; Compliance with Laws 24 3.14 Environmental Matters 25 3.15
Employee Plans 25 3.16 Inventory 26 3.17 Suppliers 26 3.18 Privacy and Data
Security 26 3.19 Insurance 26 3.20 No Finder 27       ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE PARENT 27       4.1
Organization; Good Standing 27 4.2 Authority; Execution and Delivery;
Enforceability 27 4.3 Non-Contravention 27 4.4 Consents and Approvals 28 4.5
Litigation and Claims 28 4.6 No Finder 28       ARTICLE V. ACTIONS PRIOR TO THE
CLOSING DATE 28       5.1 Access 28

 

i

 

 

5.2 Fulfillment of Conditions to the Buyer’s Obligations 29 5.3 Fulfillment of
Conditions to the Seller’s Obligations 29 5.4 Conduct of Business Prior to the
Closing 29 5.5 No Solicitation of Other Bids 30 5.6 Notice of Certain Events 31
5.7 Leases 32       ARTICLE VI. OTHER AGREEMENTS OF THE PARTIES 32       6.1
Employees 32 6.2 Non-Solicitation, Non-Derogation and Confidentiality 34 6.3 Tax
Matters 35 6.4 Access to Records 36 6.5 Further Assurances 37 6.6 Third Party
Consents 37 6.7 Publicity 37 6.8 Store Leases 38 6.9 Mail, Receivables and Other
Items to be Given to Proper Party 38 6.10 Proration 38 6.11 Gift Cards; Loyalty
Program 39 6.12 Software Items 39 6.13 Buyer Services to the Excluded Stores 39
      ARTICLE VII. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER 40      
7.1 Representations and Warranties 40 7.2 Performance 40 7.3 Certificate 40 7.4
Orders 40 7.5 Release of Liens 40 7.6 Bill of Sale and Assignment and Assumption
Agreement 40 7.7 License Agreement 41 7.8 Non-Foreign Affidavit 41 7.9
Transition Services Agreement 41 7.10 Intellectual Property Agreement 41 7.11
Store Leases 41       ARTICLE VIII. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE SELLER 41       8.1 Representations and Warranties 41 8.2 Performance 41 8.3
Certificate 41 8.4 Orders 41 8.5 Bill of Sale and Assignment and Assumption
Agreement 42 8.6 License Agreement 42 8.7 Store Leases 42       ARTICLE IX.
INDEMNIFICATION 42       9.1 Survival 42 9.2 Indemnification by PVH, PVH Retail
and PVH Puerto Rico 42 9.3 Indemnification by the Buyer 43 9.4 Limitations on
Indemnification 43 9.5 Tax Treatment of Indemnity Payments 44

 

ii

 

 

9.6 Notice of Claims 44 9.7 Third Party Claims 45 9.8 Payments 45 9.9 Effect of
Investigation 45       ARTICLE X. TERMINATION 46       10.1 Termination 46 10.2
Effects of Termination 46       ARTICLE XI. MISCELLANEOUS 47       11.1 Expenses
of the Transaction 47 11.2 Notices 47 11.3 No Modification Except in Writing 48
11.4 Entire Agreement 48 11.5 Severability 48 11.6 Assignment 48 11.7 Governing
Law; Jurisdiction; Waiver of Jury Trial 48 11.8 Specific Performance 49 11.9
Headings; References 49 11.10 Interpretation 49 11.11 Schedules 49 11.12 Third
Parties 49 11.13 Counterparts 50

  

iii

 

 

APPENDICES

 

APPENDIX A.  PURCHASE PRICE ALLOCATION A-1     APPENDIX B.  SELLER DISCLOSURE
SCHEDULES B-1     APPENDIX C.  EXCLUDED CONTRACTS C-1

 

EXHIBITS

 

 

EXHIBIT A Intellectual Property Agreement     EXHIBIT B Bill of Sale and
Assignment and Assumption Agreement     EXHIBIT C License Agreement     EXHIBIT
D Form of Assignment and Assumption Agreement

 

iv

 

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (this “Agreement”), dated October 2, 2013, by and among
AM Retail Group, Inc., a Delaware corporation and indirect wholly-owned
subsidiary of the Parent (the “Buyer”), G-III Apparel Group, Ltd., a Delaware
corporation (the “Parent”), PVH Retail Stores LLC, a Delaware limited liability
company (“PVH Retail”), PVH Corp., a Delaware corporation (“PVH”) and PVH Puerto
Rico, Inc., a Delaware corporation (“PVH Puerto Rico” and, collectively with PVH
Retail and PVH, the “Seller”).

 

WITNESSETH:

 

WHEREAS, the Seller owns the Bass and G.H. Bass & Co. (collectively, “Bass”) and
certain other related trademarks (the “Trademarks”) and other Intellectual
Property;

 

WHEREAS, the Seller is engaged in the business (the “Business”) of designing,
marketing, selling, distributing, promoting and licensing products bearing the
Trademarks; and

 

WHEREAS, the Buyer desires to purchase and acquire from the Seller, and the
Seller desires to sell and transfer to the Buyer, certain of the assets of the
Seller related exclusively to the Business, and the Buyer desires to assume, and
the Seller desires to assign to the Buyer, specified liabilities of the Seller
related exclusively to the Business, all on the terms and subject to the
conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1        Definitions. The following terms when used in the Agreement shall
have the respective meanings ascribed to them below:

 

“Accounting Firm” has the meaning ascribed to such term in Section 2.5(a).

 

“Acquisition Proposal” has the meaning ascribed to such term in Section 5.5(a).

 

“Action” shall mean any action, suit, claim, demand, litigation, proceeding,
arbitration, inquiry, notice of violation, audit, investigation or hearing of
any nature (whether civil, criminal, administrative, investigative or informal)
commenced, brought, conducted or heard by or before, any Governmental Authority,
whether at law or in equity.

 

“Affiliate” shall mean, with respect to a specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such specified Person. As used in this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

 

1

 

 

“Agreement” has the meaning ascribed to such term in the Preamble hereto.

 

“Assumed Contracts” has the meaning ascribed to such term in Section 2.2(a)(ii).

 

“Assumed Liabilities” has the meaning ascribed to such term in Section 2.3(a).

 

“Balance Sheet Date” shall have the meaning ascribed to such term in Section
3.6.

 

“Basket” has the meaning ascribed to such term in Section 9.4(a).

 

“Bass” has the meaning ascribed to such term in the Preamble hereto.

 

“Bill of Sale” has the meaning ascribed to such term in Section 7.6.

 

“Business” has the meaning ascribed to such term in the preamble hereto.

 

“Business Day” shall mean a day (other than a Saturday or Sunday), on which
commercial banks are open for business in New York, New York.

 

“Business Employees” shall mean all of the Seller’s employees employed
exclusively in connection with the Business.

 

“Buyer” has the meaning ascribed to such term in the preamble hereto.

 

“Buyer Group Member” shall mean each of the Buyer, the Parent and their
Affiliates and their respective directors, officers, and their respective
successors and assigns.

 

“Buyer Employees” has the meaning ascribed to such term in Section 6.2(a).

 

“Cap” has the meaning ascribed to such term in Section 9.4(a).

 

“Category 1 Leases” has the meaning ascribed to such term in Section 3.7(c)(i).

 

“Category 2 Leases” has the meaning ascribed to such term in Section 3.7(c)(ii).

 

“Category 3 Leases” has the meaning ascribed to such term in Section
3.7(c)(iii).

 

“Claim Notice” has the meaning ascribed to such term in Section 9.6.

 

“Closing” has the meaning ascribed to such term in Section 2.1.

 

“Closing Date” has the meaning ascribed to such term in Section 2.1.

 

“Closing Date Inventory Value” has the meaning ascribed to such term in Section
2.5(a).

 

“Closing Date Statement” has the meaning ascribed to such term in Section
2.5(a).

 

“Closing Time” has the meaning ascribed to such term in Section 2.1.

 

2

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute thereto and all final or temporary regulations
promulgated thereunder and published.

 

“Confidential Information” shall mean trade secrets, confidential or proprietary
information, knowledge, or know-how pertaining exclusively to the Business or
any confidential or proprietary information concerning any vendor or customer of
the Seller, including, without limitation, customer lists, research and
development information and materials, inventions, formulas, methods,
techniques, processes, plans, product designs, material designs, fabric designs,
procedures, contracts, financial information and computer models. The term
Confidential Information shall not include (i) information that is generally
available to the public or within the apparel and fashion industry, other than
as a result of a disclosure by the Seller, any Seller Group Members or any of
their respective employees, agents or advisors in violation of this Agreement;
(ii) information which, prior to disclosure to the receiving party by or on
behalf of the disclosing party, was already in the receiving party’s possession
on a non-confidential basis; (iii) information that was developed without the
use of Confidential Information; and (iv) information that becomes available to
the receiving party on a non-confidential basis from a source other than the
Seller or any of its advisors, agents or Affiliates, provided, that such source
is not known by the receiving party to be bound by a confidentiality agreement
with or other obligation of secrecy to the Seller or any other party.

 

“Contracts” shall mean all written leases, including, without limitation, Store
Leases, licenses, contracts, purchase orders, agreements, indentures, promissory
notes, guarantees, arrangements, commitments and understandings of any kind, and
all written amendments to any of the foregoing, in each case to the extent
related exclusively to the Business, to which the Seller is a party or by which
the Seller or any of the Purchased Assets may be bound, and all rights arising
under any of them.

 

“Credit and Guaranty Agreement” shall mean the Credit and Guaranty Agreement,
dated as of February 13, 2013, by and among PVH, PVH B.V. (f/k/a Tommy Hilfiger
B.V.), certain subsidiaries of PVH , the lenders party thereto, Barclays Bank
PLC, as administrative agent and collateral agent, Merrill Lynch, Pierce, Fenner
& Smith Incorporation and Citigroup Global Markets Inc., as co-syndication
agents, and Credit Suisse Securities (USA) LLC and Royal Bank of Canada, as
co-documentation agents.

 

“Damages” means losses, damages, liabilities, judgments, awards, penalties,
fines, costs or expenses of whatever kind, including reasonable attorneys’ and
auditors’ fees.

 

“Employee Plan” has the meaning ascribed to such term in Section 3.15(a).

 

“Environment” shall mean soil, surface waters, ground waters, land, stream,
sediments, surface or subsurface strata and ambient air.

 

3

 

 

“Environmental Laws” shall mean all Laws relating to the pollution of or
protection of the Environment, from contamination by, or relating to injury to,
or the protection of, real or personal property or human health or the
Environment, including, without limitation, all valid and lawful requirements of
courts and other Governmental Authorities pertaining to reporting, licensing,
permitting, investigation, remediation and removal of, emissions, discharges,
releases or threatened releases of Hazardous Substances, chemical substances,
pesticides, petroleum or petroleum products, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, into the Environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes.

 

“Environmental Report” shall mean any report, study, assessment, audit, or other
similar document that addresses any issue of actual or potential noncompliance
with, actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to any Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute thereto and all final or
temporary regulations promulgated thereunder.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
or any successor law, and regulations and rules issued under that Act or any
successor law.

 

“Excluded Assets” shall have the meaning ascribed to such term in Section
2.2(b).

 

“Excluded Contracts” shall mean the Contracts listed on Appendix C.

 

“Excluded Liabilities” shall have the meaning ascribed to such term in Section
2.3(b).

 

“Excluded Stores” means the Bass retail stores listed on Section 3.7 of the
Seller Disclosure Schedule.

 

“Financial Data” shall have the meaning ascribed to such term in Section 3.6.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

 

“Governmental Authority” shall mean any (i) federal, state, local, provincial,
municipal, foreign, or other government, (ii) governmental or quasi-governmental
authority of any nature or (iii) other body exercising any statutory,
administrative, judicial, arbitrative, legislative, police, regulatory, or
taxing authority or power, including any arbitrator, court or tribunal of
competent jurisdiction.

 

“Governmental Permits” shall mean all licenses, franchises, registrations,
permits, privileges, immunities, approvals and other authorizations or similar
rights obtained, or required to be obtained, from a Governmental Authority.

 

4

 

 

“Hazardous Substance” shall mean any substance whether solid, liquid or gaseous
in nature:

 

(i)          the presence of which requires or may hereafter require
notification, investigation, or remediation under any Environmental Law;

 

(ii)         which is or becomes defined as “toxic”, a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Laws;

 

(iii)         the presence of which adversely affects or is injurious to human
health or the Environment;

 

(iv)         which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any Governmental Authority;

 

(v)          which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds;

 

(vi)         which contains polychlorinated byphenyls (PCBs) or asbestos or urea
formaldehyde foam insulation; or

 

(vii)        which contains or emits radioactive particles, waves or materials,
including radon gas.

 

“Heritage Brands” means the Heritage Brands business described in PVH’s Form
10-K for its fiscal year ended February 3, 2013, filed with the SEC on April 3,
2013.

 

“Indemnitee” has the meaning ascribed to such term in Section 9.6.

 

“Indemnitor” has the meaning ascribed to such term in Section 9.6.

 

“Intellectual Property” shall mean (i) all trademarks, service marks, trade
dress, logos, trade names, domain names, web-site wireframes, brand names and
corporate names and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (ii) all
inventions and designs (whether patentable or unpatentable and whether or not
reduced to practice), all improvements thereto, and all patents, patent
applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, divisions, revisions, extensions and
reexaminations thereof, (iii) all protectable subject matter under U.S.
copyright law, including, but not limited to, artwork, photographs and
advertising and promotional materials, computer software (excluding “off the
shelf” software programs and the licenses therefor) and all copyrights and all
applications, registrations and renewals in connection therewith and all
associated rights, including moral rights and waivers thereof, (iv) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
fabrications, patterns, customer and supplier lists, pricing and cost
information, business and marketing plans and proposals, and all rights of
privacy and publicity, (v) all other proprietary rights in the foregoing, and
(vi) all copies and tangible embodiments of the foregoing (in whatever form or
medium, including historical and retrospective data, materials and objects), in
each case as owned by or licensed to the Seller and exclusively used for the
Business.

 

5

 

 

“Intellectual Property Agreement” shall mean the Intellectual Property Agreement
between the Buyer and the Seller in the form of Exhibit A hereto.

 

“Intellectual Property Contract” shall mean any Contract whereby the Seller
licenses Intellectual Property from or to any third party.

 

“Inventory” shall mean all products intended for sale in the Bass retail stores
or through the Bass e-commerce website, wherever such products are located
including, without limitation, at the Bass retail stores, the warehouses of the
Seller or of third parties, or in-transit between such warehouses and the Bass
retail stores, but excluding products intended for sale that are located at the
Excluded Stores or at a warehouse in Canada.

 

“Inventory Value” means the value of the Inventory (other than Inventory in
transit from vendors, which shall be paid for by the Buyer in accordance with
the terms of the Transition Services Agreement), as reflected on the Seller’s
books and records, which shall include all inventory acquisition costs,
including freight, duty, sourcing, design and capital freight costs, loaded in
accordance with past practice; less reserves reflected on the Seller’s books and
records for (i) Inventory markdowns, (ii) excess sourcing loads and (iii)
estimated inventory shrinkage, in each case to be computed in accordance with
Seller’s past accounting practices for such reserves and updated as if the
Closing Date is at the end of a fiscal quarter; provided, that for Inventory
that the Seller determines to be non-basic in accordance with past practice, the
Inventory markdown reserve as a percentage of Inventory acquisition cost shall
be 18.5% of the Fall 2013 season Inventory and 81% of the Spring 2013 season and
older Inventory.

 

“Knowledge” shall mean, with respect to a Person that is not an individual, the
knowledge of such Person’s officers after reasonable inquiry.

 

“Law” shall mean any constitution, law, treaty, compact, directive, ordinance,
principle of common law, permit, authorization, variance, regulation, rule,
statute or other legal requirement of any Governmental Authority, including,
without limitation, all federal, foreign, international, state and local laws
related to Taxes, ERISA, Hazardous Substances and the Environment, zoning and
land use, Intellectual Property, privacy, occupational safety and health,
consumer protection, product quality, safety, employment and labor matters.

 

“Lease” has the meaning ascribed to such term in Section 3.7(a).

 

“Leased Real Property” has the meaning ascribed to such term in Section 3.7(a).

 

“Liabilities” shall mean any and all debts, liabilities and obligations, of any
kind or nature, including those arising under common law, statute (or other
Law), Contract or otherwise, whether known or unknown, asserted or unasserted,
accrued or fixed, absolute or contingent, matured or unmatured, or determined or
determinable.

 

6

 

 

“License Agreement” shall mean the License Agreement, in substantially the form
attached hereto as Exhibit C, by and among the Buyer, PVH, PVH Retail and PVH
Canada, pursuant to which the Seller will have the right to operate the Bass
wholesale business through April 30, 2014 and certain Excluded Stores through no
later than July 31, 2014.

 

“Liens” shall mean all mortgages, pledges, liens (statutory or other), security
interests, conditional sale agreements, encumbrances, charges, claims or similar
restrictions.

 

“Material Adverse Effect” shall mean any event, condition, occurrence, fact or
change that has, individually or in the aggregate, a material adverse effect on
the results of operations or financial condition of the Business; provided, that
none of the following shall be deemed to constitute, and none of the following
will be taken into account in determining the occurrence of a Material Adverse
Effect: any event, condition, occurrence, fact or change resulting from (i)
changes in the general economic or political conditions in the markets in which
the Business operates, (ii) changes in applicable Law, (iii) acts of war,
sabotage or terrorism or natural disasters, (iv) compliance by the Buyer or the
Seller with the terms of this Agreement or any other Related Agreement, and (v)
the announcement of this Agreement or the transactions contemplated hereby,
except, in the case of any matter referred to in either of clauses (i) or (iii),
to the extent that the same affects the Business in a disproportionate manner
relative to other participants in the footwear or retail industry in the markets
in which the Business operates.

 

“Material Contracts” has the meaning ascribed to such term in Section 3.8(a).

 

“Minimum Cash” shall mean, as of the Closing, the amount of cash held in the
Bass retail stores (other than the Excluded Stores) at the opening of business
of such stores in accordance with the Seller’s policies.

 

“Non-Store Employee” has the meaning ascribed to such term in Section 6.1(a).

 

“Notice of Disagreement” has the meaning ascribed to such term in Section
2.5(a).

 

“Order” shall mean any award, decision, injunction, decree, stipulation,
determination, writ, judgment, order, ruling, or verdict ordered, issued, made
or rendered by any court, administrative agency or other Governmental Authority.

 

“Parent” has the meaning ascribed to such term in the Preamble hereto.

 

“Permitted Liens” shall mean Liens (i) for any current taxes or assessments not
yet due and payable, (ii) created by statute of carriers, warehousemen,
mechanics, laborers or materialmen incurred in the ordinary course of business
for sums not yet due and which are not, individually on in the aggregate,
material to the Business or the Purchased Assets, (iii) under Store Leases, or
under personal property leases with third parties entered into in the ordinary
course of business consistent with past practices, and which are not,
individually on in the aggregate, material to the Business or the Purchased
Assets or (iv) under licenses for the use of Intellectual Property set forth in
Section 3.10 of the Seller Disclosure Schedule.

 

“Person” shall mean any individual, firm, unincorporated organization,
corporation (including any not-for-profit corporation), general or limited
partnership, limited liability company, cooperative marketing association, joint
venture, estate, trust, association, Governmental Authority or other entity as
well as any syndicate or group that would be deemed to be a person under Section
13(a)(3) of the Exchange Act.

 

7

 

 

“Preliminary Inventory Value” shall have the meaning ascribed to such term in
Section 2.4(b).

 

“Preliminary Statement” shall have the meaning ascribed to such term in Section
2.4(b).

 

“Purchase Price” has the meaning ascribed to such term in Section 2.4(a).

 

“Purchased Assets” has the meaning ascribed to such term in Section 2.2(a).

 

“PVH” has the meaning ascribed to such term in the Preamble hereto.

 

“PVH Canada” shall mean PVH Canada, Inc., a Canadian corporation.

 

“PVH Puerto Rico” has the meaning ascribed to such term in the Preamble hereto.

 

“PVH Retail” has the meaning ascribed to such term in the Preamble hereto.

 

“Reasonable Best Efforts” shall mean the Seller’s reasonable best efforts to
obtain the assignment or extension of the specified Leases, as the case may be;
provided, that in no event shall the Seller be required to (i) make any payments
to any landlord in connection with obtaining such assignments or extensions
(other than to the extent required by the applicable Lease) or (ii) make any
other commitment to any landlord in connection with the Seller’s business.

 

“Registered IP” has the meaning ascribed to such term in Section 3.10(b).

 

“Related Agreements” shall mean those agreements and documents entered into or
delivered between the Buyer and the Seller related to, ancillary to, or in
connection with this Agreement.

 

“Representatives” has the meaning ascribed to such term in Section 6.7.

 

“Retained Employee Liabilities” shall mean, except as specifically set forth in
Section 6.1(d), any and all Liabilities of the Seller and its Affiliates to or
with respect to any of its or their current or former employees, leased
employees, independent contractors or other personnel (and any of their
respective spouses, dependents and beneficiaries), but with respect to
Transferred Employees, only for periods prior to the Closing Date, and any and
all Liabilities to, under or with respect to any Employee Plan (including, for
the avoidance of doubt, any bonus plan of the Seller providing for bonuses to
Business Employees payable as a result of the consummation of the transactions
contemplated by this Agreement, the performance of the Bass retail stores or of
Seller, or otherwise).

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Seller” has the meaning ascribed to such term in the Preamble hereto.

 

8

 

 

“Seller Disclosure Schedule” shall mean that certain schedule attached hereto as
Appendix B qualifying the representations and warranties contained in Article
III and certain other provisions of this Agreement.

 

“Seller Group Member” shall mean the Seller and its Affiliates and their
respective directors, officers, and their respective successors and assigns.

 

“Seller Employees” has the meaning ascribed to such term in Section 6.2(b).

 

“Store Employee” has the meaning ascribed to such term in Section 6.1(a).

 

“Store Leases” shall mean all real property leases for Bass retail stores to
which the Seller is a party or by which it is bound (other than Excluded
Contracts).

 

“Straddle Period” has the meaning ascribed to such term in Section 6.3(c).

 

“Tax Authority” shall mean any foreign or domestic government, any subdivision,
agency, commission or authority thereof, or any quasi-governmental body or other
authority exercising any taxing or Tax regulatory authority.

 

“Tax Returns” shall mean all returns, reports, declarations, estimates,
information returns and statements (including any related or supporting
information) filed or to be filed with any Tax Authority in connection with the
determination, assessment, collection or administration of any Taxes.

 

“Taxes” shall mean (i) any and all federal, state, local and foreign taxes,
assessments, governmental charges, duties, impositions and liabilities,
including, but not limited to, income (whether net or gross), excise, property,
sales, transfer, gains, gross receipts, occupation, privilege, payroll, wage,
unemployment, workers’ compensation, social security, escheat, unclaimed
property, use, value added, capital, gross receipts, franchise, license,
severance, stamp, premium, windfall profits, environmental (including taxes
under Code Sec. 59A), capital stock, profits, withholding, disability, real
property, personal property, registration, customs duties, alternative or add-on
minimum, estimated or other tax of any kind whatsoever (whether disputed or not)
imposed by any Tax Authority, including any related charges, fees, interest,
penalties, additions to tax or other assessments, (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
a member of a consolidated, combined, unitary, or aggregate group for any Tax
period, and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of being a transferee or successor
to any person or as a result of any express or implied obligation to indemnify
any other person.

 

“Tenant” has the meaning ascribed to such term in Section 3.7(b).

 

“Trademarks” has the meaning ascribed to such term in the Preamble hereto.

 

“Transfer Taxes” has the meaning ascribed to such term in Section 6.3(b).

 

“Transferred Employees” has the meaning ascribed to such term in Section 6.1(b).

 

9

 

 

“Transition Services Agreement” shall mean the Transition Services Agreement by
and among the Buyer, the Parent and PVH, dated as of the date hereof and to be
effective as of the Closing.

 

“Transition Services Agreement Term” shall mean the Agreement Term (as defined
in the Transition Services Agreement).

 

“Utilities Deposits” has the meaning ascribed to such term in Section 2.2(a)(v).

 

ARTICLE II.



CLOSING; SALE OF PURCHASED ASSETS

 

2.1        The Closing. The closing (the “Closing”) of the transactions
contained in this Article II shall take place at 9:00 a.m. (New York time) on
November 4, 2013, unless all of the conditions contained in Articles VII and
VIII have not been satisfied or waived prior to such date (other than those
conditions which will be satisfied as of the Closing Time), in which event the
Closing shall take place on the third Business Day after which all of the
conditions contained in Articles VII and VIII have been satisfied or waived
(other than those conditions which will be satisfied at the Closing Time), or at
such other time as the Buyer and the Parent, on the one hand, and the Seller, on
the other hand, may agree, at the offices of Norton Rose Fulbright, 666 Fifth
Avenue, New York, New York. (Hereinafter, such date is referred to as the
“Closing Date” and such time on the Closing Date is referred to as the “Closing
Time.”) The parties agree that documents may be delivered at the Closing by
facsimile, electronic delivery in portable document format (PDF) or other
electronic means. The Closing shall be effective as of 12:01 a.m. on the Closing
Date.

 

2.2        Sale of Purchased Assets.

 

(a)        On the terms and subject to the conditions set forth herein, at the
Closing, the Seller shall sell, convey, transfer, assign and deliver to the
Buyer, and the Buyer shall, and the Parent shall cause the Buyer to, purchase
from the Seller, all of the Seller’s right, title and interest in, to and under
the following assets exclusively used in the Business (collectively, the
“Purchased Assets”), free and clear of any Liens (other than Permitted Liens):

 

(i)         all Inventory;

 

(ii)        all Contracts (other than the Excluded Contracts), (the “Assumed
Contracts”);

 

(iii)        all Intellectual Property;

 

(iv)       all leasehold improvements located at any Leased Real Property;

 

(v)        all deposits with respect to utilities used in the operation of the
Leased Real Property (collectively, the “Utilities Deposits”);

 

10

 

 

(vi)       all post office boxes and addresses, telephone numbers and facsimile
numbers associated with each Leased Real Property;

 

(vii)      all items of tangible personal property used exclusively in the
Business including, without limitation, marketing materials, current photo
imagery, shoe molds, garment patterns, furniture, computers, registers and other
point-of-sale equipment, telephones, other equipment, office materials,
supplies, store fixtures, decorative items and showroom fixtures, in each case
to the extent located at the Leased Real Property; provided, however, that title
to all computers, registers and other point-of-sale equipment purchased
hereunder shall not be deemed to have passed to the Buyer until immediately
following the expiration of the Transition Services Agreement Term;

 

(viii)     the Minimum Cash;

 

(ix)       any archival materials related exclusively to the Business;

 

(x)        all showroom fixtures located at the Seller’s headquarters relating
exclusively to the Business;

 

(xi)       the goodwill associated with and the going concern value of the
Business;

 

(xii)      to the extent transferrable to the Buyer, all Governmental Permits
which are held by the Seller and required for the conduct of the Business as
currently conducted or for the ownership and use of the Purchased Assets
including, without limitation, those set forth in Section 3.4 of the Seller
Disclosure Schedule;

 

(xiii)      all of the Seller’s rights under guarantees, warranties, indemnities
and all similar rights against third parties, including manufacturers or
suppliers, to the extent related to any Purchased Assets or Assumed Liabilities;
and

 

(xiv)      copies of all books, records, files and materials in the care,
custody or control of the Seller, to the extent relating exclusively to any and
all of the Purchased Assets, to the operations of the Business, and to
Transferred Employees regardless of form or medium of storage, including,
without limitation, intellectual property files relating to the Intellectual
Property included in the Purchased Assets and the Intellectual Property
Contracts, customer and prospective customer files, loyalty program customer
contact information, the design and corporate history library of the Business,
payment and credit and collection records, invoices, packing lists and shipping
documents and supplier and prospective supplier files, maintenance records,
sales and advertising material, documentation, manuals, transaction history
data, purchase orders, accounting and financial records and correspondence
files.

 

(b)        Any assets of the Seller not referenced in Section 2.2(a) shall not
be included in the Purchased Assets (the “Excluded Assets”). In addition,
notwithstanding Section 2.2(a), the following assets shall also be deemed to be
Excluded Assets:

 

(i)          the Excluded Contracts;

 

11

 

 

(ii)         all (1) rent credits/deposits, (2) security deposits and deposits
with respect to utilities and (3) prepaid rent and property taxes, in each case
solely to the extent related to the Excluded Stores;

 

(iii)        all rights under Contracts associated with the Excluded Stores,
including, without limitation, real property leases with respect to the Excluded
Stores; and

 

(iv)        all leasehold improvements and all other tangible assets located at
the Excluded Stores.

 

The Purchased Assets shall not include any of the Seller’s assets which would
otherwise constitute a part of the Purchased Assets, the assignment or attempted
assignment of which would be invalid or would constitute a breach of any
agreement or commitment to which the Seller is a party or by which the Seller
may be bound; provided, however, that any such Purchased Asset referred to in
this sentence shall be held and/or received by the Seller for the benefit of the
Buyer so that the Buyer will be in substantially the same position as if such
Purchased Asset had been transferred to the Buyer at the Closing. The sale,
conveyance, transfer, assignment and delivery of the Purchased Assets by the
Seller to the Buyer hereunder shall be effected by such assignments, transfers
of title, deeds, bills of sale and other instruments as shall be reasonably
requested by the Buyer.

 

2.3         Assumption of Liabilities.

 

(a)         On the terms and subject to the conditions set forth herein, at the
Closing, the Buyer shall, and the Parent shall cause the Buyer to, assume,
become liable for and agree to pay, discharge and perform, as the case may be,
only the following Liabilities of the Seller (collectively, the “Assumed
Liabilities”), and no other Liabilities whatsoever:

 

(i)          all Liabilities under the Assumed Contracts (including the Store
Leases), accruing, or arising out of facts or events occurring, on or after the
Closing Time;

 

(ii)         all Liabilities for personal injury or property damage (or other
product liability) with respect to Inventory that is sold by the Buyer following
the Closing Time;

 

(iii)        all Liabilities relating to the Purchased Assets and the operation
of the Business following the Closing Time;

 

(iv)        all Liabilities arising out of the Seller’s Bass and the Seller’s
other Heritage Brands gift card and loyalty programs for purchases at the Bass
retail stores (other than the Excluded Stores) accruing prior to, on or after
the Closing Time; and

 

(v)         all Liabilities relating to merchandise credits at the Bass retail
stores, whether accruing prior to, on or after the Closing Time.

 

All of the Assumed Liabilities shall be paid, performed or otherwise discharged
by the Buyer as and when due.

 

12

 

 

(b)        Notwithstanding anything else contained in this Agreement, other than
the Assumed Liabilities, the Buyer shall not assume any Liabilities of the
Seller, including, without limitation, the following (collectively, the
“Excluded Liabilities”):

 

(i)          Liabilities under the Excluded Contracts or any other Contracts
which are not validly and effectively assigned to the Buyer pursuant to this
Agreement and the benefit of which has not been secured for Buyer as provided in
the final paragraph of Section 2.2;

 

(ii)         Liabilities for Taxes (a) of the Seller, whether or not they relate
to the operation of the Business or (b) relating to the Business or the
ownership of the Purchased Assets for any Tax period (or portion thereof) ending
prior to the Closing Date; provided, that in no event shall the Seller be
responsible for Taxes for which the Buyer is responsible under Section 6.3, or
that are Assumed Liabilities described in Sections 2.3(a)(i)-(v);

 

(iii)        all Retained Employee Liabilities;

 

(iv)        all Liabilities for personal injury, property damage or other
product liability with respect to any products sold by the Seller prior to the
Closing Time;

 

(v)         Liabilities of the Seller arising out of or in connection with the
negotiation, preparation, investigation and performance of this Agreement, the
Related Agreements, and the transactions hereby and thereby contemplated;

 

(vi)        any Liabilities relating to or arising out of the Excluded Assets;

 

(vii)       other than with respect to Actions related to the Assumed
Liabilities set forth in Section 2.3(a)(ii), any Liabilities in respect of any
pending or threatened Action arising out of, relating to or otherwise in respect
of the operation of the Business or the Purchased Assets to the extent such
Action relates to such operation on or prior to the Closing Time;

 

(viii)      any Liabilities under Environmental Laws, to the extent arising out
of or relating to facts, circumstances or conditions existing on or prior to the
Closing Time or otherwise to the extent arising out of any actions or omissions
of the Seller;

 

(ix)         any trade accounts payable of the Seller (i) which constitute
intercompany payables owing to Affiliates of the Seller; (ii) which constitute
debt, loans or credit facilities to financial institutions; or (iii) which did
not arise in the ordinary course of business;

 

(x)          any Liabilities of the Business relating or arising from
unfulfilled commitments, quotations, purchase orders, customer orders or work
orders that are not effectively assigned to the Buyer pursuant to this Agreement
and the benefit of which has not been secured for Buyer as provided in the final
paragraph of Section 2.2;

 

13

 

 

(xi)         any Liabilities to indemnify, reimburse or advance amounts to any
present or former officer, director, employee or agent of the Seller (including
with respect to any breach of fiduciary obligations by same), except for
indemnification of same pursuant to Section 9.3 as a Seller Group Member;

 

(xii)        any Liabilities associated with debt, loans or credit facilities of
the Seller and/or the Business owing to financial institutions;

 

(xiii)       any Liabilities arising out of, in respect of or in connection with
the failure by the Seller to comply with any Law or Order; and

 

(xiv)      any Liabilities of the Business to the extent that such Liabilities
are required to be performed prior to the Closing Date.

 

All of the Excluded Liabilities shall be paid, performed or otherwise discharged
by the Seller as and when due.

 

2.4         Purchase Price; Closing Payment.

 

(a)         The aggregate purchase price for the Purchased Assets shall be equal
to (x) the sum of (i) the Preliminary Inventory Value, (ii) the Utilities
Deposits and (iii) the Minimum Cash, less (y) $425,000 in respect of the
Seller’s Bass and the Seller’s other Heritage Brands gift card and loyalty
programs and merchandise credit program (the sum of the amounts of the items
identified in clause (x), less the amount in clause (y), the “Purchase Price”).

 

(b)        Not less than five (5) Business Days prior to the Closing Date, the
Seller shall prepare and deliver to the Buyer a statement (the “Preliminary
Statement”) reflecting the Seller’s good faith estimate of the Purchase Price as
of the Closing Date. Such calculation shall be prepared in accordance with the
books and records of the Seller; provided, that the calculation of the Inventory
Value as of the Closing Date (the “Preliminary Inventory Value”), shall be based
on a physical inventory count conducted by the Seller during October, 2013,
which count may be observed by the Buyer and the Buyer’s accountants, Ernst &
Young LLP. At the Closing, in consideration of the sale of the Purchased Assets
to the Buyer, the Buyer shall, and the Parent shall cause the Buyer to, pay to
the Seller (or its designee) an amount equal to the Purchase Price as set forth
in the Preliminary Statement by wire transfer of immediately available funds to
an account designated in writing by the Seller.

 

14

 

 

2.5        Purchase Price Adjustment. The Purchase Price shall be adjusted as
follows:

 

(a)        Within 30 days after the Closing Date, the Seller shall deliver to
the Buyer a statement (the “Closing Date Statement”) setting forth the actual
Inventory Value as of the Closing Date (the “Closing Date Inventory Value”),
prepared in a manner consistent with the preparation of, and based on, the
Preliminary Inventory Value; provided, that the Seller shall not be required to
conduct an additional physical inventory count in connection with such
calculation. The Closing Date Statement shall include a copy of the inventory
data, including valuation, upon which such statement is based. The Closing Date
Statement shall become final and binding upon the parties on the 30th day
following delivery thereof (or, if the Buyer earlier confirms in writing its
agreement with the Closing Date Statement, upon the Seller’s receipt of such
confirmation), unless the Buyer gives notice of its disagreement with the
Closing Date Statement (a “Notice of Disagreement”) to the Seller prior to such
date. Any Notice of Disagreement shall (i) specify in reasonable detail the
nature of any disagreement so asserted and (ii) only include disagreements based
on mathematical errors or based on the Inventory Value as of the Closing Date
not being calculated in accordance with the terms of this Agreement. If a Notice
of Disagreement is received by the Seller in a timely manner, then the Closing
Date Statement (as revised in accordance with this sentence) shall become final
and binding upon the Buyer and the Seller on the earlier of (A) the date the
Buyer and the Seller resolve in writing any differences they have with respect
to the matters specified in the Notice of Disagreement and (B) the date any
disputed matters are finally resolved in writing by the Accounting Firm. During
the 30-day period following the delivery of a Notice of Disagreement, the Buyer
and the Seller shall seek in good faith to resolve in writing any differences
that they may have with respect to the matters specified in the Notice of
Disagreement. Unless otherwise agreed by the Buyer and the Seller in writing, at
the end of such 30-day period, the Buyer and the Seller shall submit to an
independent accounting firm (the “Accounting Firm”) for arbitration, in
accordance with the standards set forth in this Section 2.5, only matters that
remain in dispute and were properly included in the Notice of Disagreement in
accordance with this Section 2.5 and any claim of calculation-related errors.
The Accounting Firm shall be a nationally recognized independent public
accounting firm as shall be agreed upon by the Buyer and the Seller in writing.
The Buyer and the Seller shall use their commercially reasonable efforts to
cause the Accounting Firm to render a written decision resolving the matters
submitted to the Accounting Firm within 30 days of the receipt of such
submission. The scope of the disputes to be resolved by the Accounting Firm
shall be limited to whether the items in dispute that were properly included in
the Notice of Disagreement were correctly determined pursuant to this Section
2.5 and may include calculation-related errors, and the Accounting Firm is not
to make any other determination. The Accounting Firm’s decision shall be based
solely on written submissions by the Buyer and the Seller and their respective
representatives and by reference to the terms of this Agreement. The Seller and
the Buyer shall furnish or cause to be furnished to the Accounting Firm such
work papers and other documents and information related to the disputed matters
as the Accounting Firm may request and are reasonably available to the Seller,
the Buyer or their respective agents. The Accounting Firm shall address only
those items in dispute and calculation-related errors. Judgment may be entered
upon the determination of the Accounting Firm in any court having jurisdiction
over the party against which such determination is to be enforced. The fees and
expenses of the Accounting Firm incurred pursuant to this Section 2.5 shall be
borne by the Buyer and the Seller equally.

 

(b)        Within five Business Days after the Closing Date Statement becomes
final and binding on the parties pursuant to this Section 2.5, the Buyer shall,
and the Parent shall cause the Buyer to, pay to the Seller an amount equal to
the amount by which the Closing Date Inventory Value exceeds the Preliminary
Inventory Value, by wire transfer in immediately available funds (or, in the
event that the Preliminary Inventory Value exceeds the Closing Date Inventory
Value, the Seller shall pay to the Buyer an amount equal to the amount by which
the Preliminary Inventory Value exceeds the Closing Date Inventory Value, by
wire transfer of immediately available funds).

 

15

 

 

(c)        The Seller agrees that following the Closing it shall not take any
actions, including by not maintaining appropriate books and records, which would
affect the ability of any party to calculate the Closing Date Inventory Value in
accordance with the terms hereof, determine the grounds for any Notice of
Disagreement or evaluate any disagreement set forth in a Notice of Disagreement.
During the period of time from and after the delivery of the Closing Date
Statement through the final determination of the Closing Date Statement, the
Buyer and/or its authorized representatives shall have the right, during normal
business hours and upon reasonable prior notice, to examine and have copies of
those books and records of the Seller relevant to the preparation of the Closing
Date Statement, and may have reasonable access to employees of the Seller for
purposes of asking questions relating to the preparation of the Closing Date
Statement. Such rights of access shall be exercised in a manner that does not
unreasonably interfere with the operations of the Seller.

 

2.6        Allocation of Purchase Price. Appendix A sets forth an allocation of
the Purchase Price (and all other capitalized costs) among the Purchased Assets
in accordance with Code §1060 (and any similar provision of state, local or
foreign Law, as appropriate), subject to any post-Closing adjustment to the
Purchase Price provided in this Agreement. Any post-Closing adjustments to the
Purchase Price shall be reflected in the Purchase Price allocation as revised
hereunder in a manner consistent with Appendix A and as agreed to by the Buyer
and the Seller at the time of the applicable adjustment (such agreement not to
be unreasonably withheld or delayed). Each of the Buyer and the Seller
acknowledges and confirms that the allocation was determined at arm’s length
based on fair market values and their willingness to proceed with the
transactions contemplated by this Agreement. The Buyer and the Seller, and their
respective Affiliates, shall report, act and file all income and franchise Tax
Returns (including, but not limited to, Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with such allocation. Neither the
Buyer nor the Seller shall take any position (whether in audits, Tax Returns or
otherwise) for income or franchise Tax purposes that is inconsistent with such
allocation, unless required to do so by applicable Law. In the event the
allocation is audited or disputed by any Tax Authority, the party receiving
notice thereof shall promptly notify the other party, and each of the Seller and
the Buyer shall provide each other with all documents, forms and other
information regarding the allocation of the Purchase Price as it may reasonably
request in order to defend such audit or dispute.

 

2.7        Actions Simultaneous. All actions to be taken and all documents to be
executed and delivered by all parties at the Closing shall be deemed to have
been taken and executed and delivered simultaneously and no actions shall be
deemed to have been taken nor shall any documents be deemed to have been
executed and delivered until all actions have been taken and all documents have
been executed and delivered.

 

ARTICLE III.



REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the Seller Disclosure Schedule, PVH, PVH Retail and PVH
Puerto Rico hereby jointly and severally represent and warrant to the Buyer and
the Parent as follows:

 

16

 

 

3.1        Organization; Good Standing. Each of PVH and PVH Puerto Rico is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. PVH Retail is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Each of PVH, PVH Retail and PVH Puerto Rico has full corporate or
limited liability company power and authority, as the case may be, to conduct
the Business as presently conducted by it, and to own or lease all of the assets
owned or leased by it in connection with the Business; and is duly licensed or
qualified to do business and is in good standing as a foreign corporation or
limited liability company in all jurisdictions in which the nature of the
Business and activities conducted by it exclusively in connection with the
Business, and/or the character of the assets owned or leased by it in connection
with the Business, makes such qualification or license necessary, except for
those jurisdictions in which the failure to be so qualified or licensed would
not have a Material Adverse Effect.

 

3.2        Authority; Execution and Delivery; Enforceability. Each of PVH, PVH
Retail and PVH Puerto Rico has full corporate or limited liability company power
and authority, as the case may be, to execute and deliver this Agreement and, to
the extent a party thereto, the Related Agreements, to perform its obligations
hereunder and under such Related Agreements and to consummate the transactions
contemplated hereby and by such Related Agreements. All corporate or limited
liability company acts and other proceedings required to be taken by each of
PVH, PVH Retail and PVH Puerto Rico to authorize the execution, delivery and
performance of this Agreement and such Related Agreements have been duly and
properly taken. Each of this Agreement and the Related Agreements has been duly
executed and delivered by each of PVH, PVH Retail and PVH Puerto Rico (to the
extent a party thereto), and constitutes the legal, valid and binding obligation
of each of PVH, PVH Retail and PVH Puerto Rico (to the extent a party thereto),
enforceable against PVH, PVH Retail and PVH Puerto Rico in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, moratorium and
other similar Laws of general applicability relating to or affecting creditors’
rights and to general equitable principles.

 

3.3        Non-Contravention. Assuming the consents described in Section 3.4
have been received, the execution and delivery of this Agreement and the Related
Agreements by each of PVH, PVH Retail and PVH Puerto Rico, to the extent a party
thereto, does not, and the consummation by the Seller of the transactions
contemplated hereby and by such Related Agreements and compliance by the Seller
with the terms hereof and of such Related Agreements, will not:

 

(i)          violate or result in a breach of the certificate of incorporation,
the by-laws, the certificate of formation or operating agreement, as applicable,
of PVH, PVH Retail or PVH Puerto Rico;

 

(ii)         except as set forth in Section 3.3 of the Seller Disclosure
Schedule, constitute a default under, or a violation or breach of, or result in
the acceleration of any obligation of PVH, PVH Retail or PVH Puerto Rico under,
or a change in any right or obligation of, PVH, PVH Retail or PVH Puerto Rico or
counterparty, under, any provision of any Assumed Contract to which PVH, PVH
Retail or PVH Puerto Rico is a party or by which the Business is bound or to
which any of the Purchased Assets are subject, in each case, in any material
respect;

 

17

 

 

(iii)        violate any Order or any Law applicable to the Seller or affecting
the Purchased Assets or the Business in any material respect; or

 

(iv)        result in the creation of any Lien on any of the Purchased Assets,
other than any Lien created by or through any action of the Buyer or its
Affiliates.

 

3.4        Consents and Approvals. Except as set forth in Section 3.4 of the
Seller Disclosure Schedule, no consent, approval, declaration or filing with,
any Governmental Authority, and no consent or approval of any Person, is
required to be obtained by or on behalf of Seller in connection with the
execution, delivery and performance by Seller of this Agreement or the Related
Agreements, to the extent a party thereto, or the consummation of the
transactions contemplated hereby and by such Related Agreements, the absence of
which, in each case, would adversely affect the Business in a material respect.

 

3.5        Purchased Assets; Title to Assets.

 

(a)        Except for the Excluded Contracts, the assets referred to in Section
2.2(b) and as set forth in Section 3.5 of the Seller Disclosure Schedule, the
Purchased Assets constitute all of the assets used exclusively by the Seller in
the Business.

 

(b)        Except as set forth in Section 3.5 of the Seller Disclosure Schedule,
the Seller has good and valid title to, or a valid leasehold interest in, all of
the Purchased Assets, free and clear of all Liens (other than (i) Permitted
Liens and (ii) Liens created under the Credit and Guaranty Agreement, which
shall be released on or prior to the Closing Time).

 

3.6       Financial Data. Section 3.6 of the Seller Disclosure Schedule contains
the unaudited balance sheets of the Business as of, and the unaudited statements
of income of the Business for, the fiscal year of the Business ended February 3,
2013 and the twenty six weeks of the Business ended August 4, 2013 (the “Balance
Sheet Date”, and such financial statements, the “Financial Data”). The Financial
Data have been prepared by PVH in accordance with GAAP applied on a consistent
basis except that (i) inventory markdown adjustments under the retail inventory
method utilized by PVH are trued up on the financial statements of the Business
only at year end, (ii) adjustments to account for excess capitalized inventory
sourcing costs are only recorded on a quarterly basis and (iii) the Financial
Data do not contain all line items and footnotes that would be presented in
financial statements prepared in accordance with GAAP. The Financial Data are
based on the books and records of the Business, are extracted from the Seller’s
consolidated financial statements on a basis consistent with past practice, and
represents in all material respects the financial position and results of
operations of the Business as Seller views the Business.

 

18

 

 

3.7        Leased Property.

 

(a)        Section 3.7 of the Seller Disclosure Schedule contains a complete and
correct list as of the date hereof of (i) all the real property leased to the
Seller that is used exclusively in connection with the Business (the “Leased
Real Property”), including the street address, city and state at which each of
the premises is located and, if applicable, the mall in which the premises is
located, and (ii) each Store Lease, including the name of the lessor and lessee
thereunder. Complete and correct copies of each lease for the Leased Real
Property including every Store Lease (each a “Lease” and, collectively, the
“Leases”), as amended, modified or supplemented, have been provided to the
Buyer.

 

(b)        Seller, or an Affiliate of Seller, is the tenant (collectively,
“Tenant”) under the Leases.

 

(c)        Section 3.7 of the Seller Disclosure Schedule identifies:

 

(i)          each Lease the terms of which provide that the Lease may be
assigned to the Buyer, require that the Tenant furnish notice to the landlord of
an assignment to the Buyer and set forth a Lease expiration date in 2014 or
later (the “Category 1 Leases”);

 

(ii)         each Lease which requires the landlord’s consent to the assignment
of such Lease to the Buyer (the “Category 2 Leases”);

 

(iii)        each Lease which sets forth a Lease expiration date in 2013, and
the proposed extension or renewal term being negotiated by the Seller (the
“Category 3 Leases”); and

 

(iv)        each Lease with respect to an Excluded Store.

 

(d)        Except as set forth in Section 3.7 of the Seller Disclosure Schedule,
no event has occurred which, with the lapse of time or the giving of notice or
both, would constitute a default in any material respect by the Seller, or, to
the Knowledge of PVH, by any other party to any Lease.

 

(e)        Except as set forth in Section 3.7 of the Seller Disclosure Schedule,
to the Knowledge of PVH, there is no condemnation or other proceeding in eminent
domain, pending or threatened, with respect to any of the Leased Real Property.

 

(f)         Other than those agreements contained in the Leases, there are no
agreements or understandings in writing between Tenant and any landlord with
respect to the Leases or the Leased Real Property.

 

(g)        Tenant has not subleased or assigned any Lease or any part thereof.

 

(h)        Neither Tenant nor any landlord has commenced any Action with respect
to any Lease.

 

(i)         Since October 1, 2012, Tenant has not received any written notice of
any violation of any Laws relating to use, storage or release of hazardous
materials with regard to the Leased Real Property.

 

(j)         Tenant has paid in full when due for all improvements made to any of
the Leased Real Property.

 

19

 

 

3.8       Contracts.

 

(a)        Except as set forth in Section 3.8 of the Seller Disclosure Schedule,
exclusively with respect to the Business, as of the date hereof the Seller is
not a party to:

 

(i)          any Contract (other than Store Leases) providing for an aggregate
purchase price or payments of more than $25,000 in any one-year period or
$100,000 during the term of such Contract;

 

(ii)         any Contract for the purchase by the Seller of any supply or
product that calls for performance over a period of more than twelve months,
other than those that are terminable at will by the Seller;

 

(iii)        any Contract under which the Seller is obligated to repay or has
guaranteed any outstanding indebtedness for borrowed money;

 

(iv)        any Contract providing for any joint venture, partnership or similar
business arrangement;

 

(v)         any Intellectual Property Contract;

 

(vi)        any individual employment, consulting or severance Contract;

 

(vii)       any Contract that limits the freedom of the Seller or its Affiliates
to own, operate, sell, transfer, pledge or otherwise dispose of or encumber any
Purchased Assets or which would limit the freedom of the Buyer after the Closing
Time;

 

(viii)      any Contract with the Seller or any Affiliate of the Seller other
than a Contract that terminates at the Closing;

 

(ix)         any Contract restricting the Seller from carrying on the Business
in its usual and customary manner in any jurisdiction; and

 

(x)          any other Contract not made in the ordinary course of business that
is material to the Business.

 

The Contracts listed on the Seller Disclosure Schedule in accordance with
clauses (i) through (x) of this Section 3.8(a) are hereinafter referred to as
the “Material Contracts.”

 

(b)        Each Material Contract is legal, valid and binding against the Seller
or its Affiliate party thereto, enforceable against the Seller or its Affiliate
party thereto in accordance with its terms; and, to the Seller’s Knowledge,
against each other party thereto, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium and other similar Laws or general applicability relating to
or affecting creditors’ rights and to general equitable principles. Except as
set forth in Section 3.8 of the Seller Disclosure Schedule, the Seller has, with
respect to each Material Contract, performed in all material respects all
obligations required to be performed by it, and is not in default in any
material respect under any such Material Contract, and, to the Knowledge of PVH,
no other party to any such Material Contract is in default in any material
respect under any such Material Contract. Except as set forth in Section 3.8 of
the Seller Disclosure Schedule, no event has occurred which, with the lapse of
time or the giving of notice or both, would constitute a default in any material
respect by the Seller, or, to the Knowledge of PVH, by any other party to any
such Material Contract. The Seller has provided to the Buyer a complete and
correct copy of each Material Contract required to be listed on the Seller
Disclosure Schedule. The Seller has not assigned or otherwise transferred any of
its rights under any Material Contract.

 

20

 

 

3.9        Labor and Employment Matters.

 

(a)        Section 3.9 of the Seller Disclosure contains a complete and correct
list of all Contracts currently in effect with respect to each of the Business
Employees. The Seller has provided to the Buyer the name, job title, location
(e.g., store number or headquarters) and salary for each Business Employee as of
a date as close as practicable to the date hereof.

 

(b)        To the Knowledge of the Seller, no Business Employee is a party to
any confidential information or other agreement that in any way restricts the
ability of such Business Employee to perform his or her duties for the Seller.

 

(c)        Except as set forth in Section 3.9 of the Seller Disclosure Schedule,
there are no proceedings pending or, to the Knowledge of the Seller, threatened,
between the Seller, on the one hand, and any current Business Employees thereof,
on the other hand, including any claims for actual or alleged harassment or
discrimination based on race, national origin, age, sex, sexual orientation,
religion or disability.

 

(d)        With respect to the Business Employees, the Seller is not a party to,
or bound in any manner by, any collective bargaining agreement contract with a
labor or trade union, labor organization, staff association or works council, or
similar grouping of employee representations, and PVH has no Knowledge of any
activities or proceedings of any labor union to organize the Business Employees
by any Person, unit or group seeking to act as their bargaining agent. There has
not been over the last three years any labor strike or work stoppage by the
Business Employees.

 

(e)        The Seller has provided all of its Business Employees with all wages,
benefits, relocation benefits, stock options, bonuses and incentives and all
other compensation which became due and payable. Neither the execution or
delivery of this Agreement, nor the continuing conduct of the Business will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default of, any Contract under which the Business Employees are
now obligated.

 

21

 

 

3.10      Intellectual Property.

 

(a)        The Seller owns or otherwise has a right to use, free and clear of
any obligations to pay royalties, all material Intellectual Property necessary
for the conduct of the Business as currently conducted, free and clear of all
Liens other than (i) Permitted Liens and (ii) Liens created under the Credit and
Guaranty Agreement, which shall be released on or prior to the Closing Time. All
material Registered IP (as defined below) is valid and enforceable and free and
clear of any Lien other than (i) Permitted Liens and (ii) Liens created under
the Credit and Guaranty Agreement, which shall be released on or prior to the
Closing Time. Except as set forth in Section 3.10 of the Seller Disclosure
Schedule, each item of Intellectual Property included in the Purchased Assets
will be owned or available for use by the Buyer on identical terms and
conditions immediately subsequent to the Closing. The Seller does not own any
material common law Intellectual Property necessary for the conduct of the
Business as currently conducted (other than those common law rights in any
Registered IP) and, except as set forth in Section 3.10 of the Seller Disclosure
Schedule, there is no Intellectual Property owned by third parties that is
material to or necessary for the conduct of the Business as currently conducted.
Except as would not have a Material Adverse Effect, (i) there is not pending
against or, to the Seller’s Knowledge, threatened in writing against the Seller,
any claim by any third party contesting the validity, enforceability, use or
ownership of any material Intellectual Property owned by the Seller, or alleging
that the Seller is infringing on or misappropriating any Intellectual Property
of a third party with respect to the operation of the Business, (ii) there are
no claims pending or, to PVH’s Knowledge, threatened in writing that have been
brought by the Seller against any third party alleging infringement of any
material Intellectual Property, (iii) the Seller has not received any written
notice that any of the Intellectual Property currently used by the Seller
infringes upon or otherwise violates the rights of others and (iv) there are no
claims pending or, to the Knowledge of PVH, threatened in writing contesting the
right of the Seller to make, use, distribute, import, export, sell or promote
any of the products or services currently sold or offered exclusively in
connection with the Business.

 

(b)        Section 3.10 of the Seller Disclosure Schedule sets forth a true,
complete and correct list as of the date indicated thereon of: (i) all
registrations and applications for registration in the name of the Seller for
any Intellectual Property (“Registered IP”), and (ii) all pending, threatened in
writing and actual written claims, actions and proceedings (including those in
Patent and Trademark Offices and courts in the United States and throughout the
world) relating to any material Intellectual Property owned by the Seller, if
any. The Seller has delivered to the Buyer correct and complete copies of all
material written documentation evidencing ownership and prosecution (if
applicable) of each item of Intellectual Property of the Business. Section 3.10
of the Seller Disclosure Schedule also identifies all domain names, email
addresses, vanity telephone numbers, material trade names, and material
unregistered trademarks and service marks the Seller uses exclusively in
connection with the operation of the Business.

 

(c)        Consummation of the transactions contemplated by this Agreement will
not materially alter, result in the loss of or require payments of any
additional amounts with respect to the Intellectual Property owned by the Seller
utilized exclusively in connection with the Business.

 

(d)        Except as would not have a Material Adverse Effect, no Intellectual
Property owned by the Seller is subject to any outstanding Action pursuant to
which the Seller was a party or any agreement to which the Seller is a party
restricting the use of such Intellectual Property.

 

22

 

 

(e)        Except as would not have a Material Adverse Effect, the Seller takes
commercially reasonable measures to protect and preserve its Intellectual
Property and the confidentiality of all trade secrets and other confidential
information that comprise any Intellectual Property owned by the Seller.

 

(f)         Except as set forth in Section 3.10 of the Seller Disclosure
Schedule, as of the date hereof there are no material Intellectual Property
Contracts, licenses, sublicenses, covenants or agreements which have been
entered into by the Seller with respect to any material Intellectual Property.
The Seller is not in default in any material respect under or in relation to any
such license, sublicense, covenant or agreement. Section 3.10 of the Seller
Disclosure Schedule identifies as of the date hereof each material Intellectual
Property Contract and each item of material Intellectual Property that any third
party owns and that the Seller uses pursuant to license, sublicense, agreement,
or permission (other than “off-the-shelf” software purchased or licensed for use
in the day-to-day operations of the Business). The Seller has delivered to the
Buyer correct and complete copies of all such material Intellectual Property
Contracts, licenses, sublicenses, agreements, and permissions (as amended to
date). To the Knowledge of PVH, with respect to each such item of used material
Intellectual Property (including any such “off-the-shelf” software):

 

(i)          the underlying item of Intellectual Property is not subject to any
outstanding Order; and

 

(ii)         no claim, action or proceeding is pending or threatened that
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property.

 

(g)        To the Knowledge of PVH, except as set forth in Section 3.10 of the
Seller Disclosure Schedule, all current and former employees, agents and
consultants of the Seller who have made material contributions to the
development of the Intellectual Property or who have had access to the Seller’s
Confidential Information and trade secrets with respect to Intellectual
Property, have entered into contractual agreements with the Seller whereby (a)
the Seller is entitled to all ownership rights in any Intellectual Property,
that the employee, agent, or consultant may have invented, discovered,
originated, made, or conceived while working for the Seller, and all such
ownership rights are duly assigned to the Seller and (b) the employee, agent, or
consultant agrees to hold and maintain in confidence all Confidential
Information and trade secrets of the Seller relating exclusively to the
Business.

 

(h)        Solely with respect to the Business, to the Knowledge of PVH: (i)
neither the Seller or any of its employees or consultants has infringed or made
unlawful use of, or is infringing or making unlawful use of, any proprietary or
confidential information of any Person, including without limitation any former
employer of any past or present employee or consultant of the Seller; and (ii)
the activities of the Seller’s employees and consultants in connection with
their employment or consulting do not violate any agreements or arrangements
that any such employees or consultants have with any former employer or any
other Person concerning the confidential or proprietary information of the
former employer.

 

3.11      Tax Matters. Except as set forth in Section 3.11 of the Seller
Disclosure Schedule, to the extent relating to the Business or the Purchased
Assets:

 

23

 

 

(a)        the Seller has timely filed all income and other material Tax Returns
that it was required to file. All such Tax Returns were correct and complete in
all material respects. All material Taxes owed by the Seller (whether or not
shown on said Tax Returns) have been paid. All material Taxes that the Seller is
or was obligated to withhold from amounts paid to any Person have been fully
paid and all Tax Returns that relate to such payments have been filed.

 

(b)        no Tax proceeding is currently being conducted with respect to the
Business and no Tax Authority has given written notice to the Seller of any
intention to assert any deficiency or claim for additional Taxes relating to the
Business; and

 

(c)        there are no Liens for any Taxes (other than Taxes not yet due and
payable).

 

3.12      Litigation and Claims. Except as set forth in Section 3.12 of the
Seller Disclosure Schedule, there is no Action pending or, to the Knowledge of
PVH, threatened, against or affecting the Purchased Assets or the Business that,
if adversely determined, would have an adverse effect in any material respect
upon the Business or the Purchased Assets, and there is no Action pending or, to
the Knowledge of PVH, threatened, against the Seller that seeks to enjoin,
prohibit or otherwise challenge, or affecting the propriety or validity of the
transactions contemplated hereby or by the Related Agreements. As of the date of
this Agreement, the Seller is not subject to any material restriction or
limitation on the Business under any Order and no unsatisfied Order rendered
against or affecting the Seller or any of the Purchased Assets might reasonably
result in an adverse effect in any material respect upon the Business or any of
the Purchased Assets.

 

3.13      Governmental Permits; Compliance with Laws.

 

(a)        The Seller owns, holds or possesses all material Governmental Permits
which are necessary to entitle it to own or lease, operate and use its assets
that are utilized exclusively in connection with the Business and to carry on
and conduct the Business substantially as currently conducted, except for such
incidental Governmental Permits which would be obtainable in due course by any
qualified applicant without any adverse effect on the Business or any undue
burden or cost in the event of any failure to apply, lapse, termination,
cancellation or forfeiture thereof.

 

(b)        Except as set forth in Section 3.13 of the Seller Disclosure
Schedule, (i) the Seller has fulfilled and performed in all material respects
its obligations under each of the Governmental Permits which it owns, holds or
possesses exclusively in connection with the Business, and (ii) since February
3, 2013, no written notice of cancellation, of default or of any material
dispute concerning any Governmental Permit held exclusively in connection with
the Business, or of any event, condition or state of facts described in the
preceding clause, has been received by the Seller.

 

(c)        The Seller is in compliance in all material respects with all Laws
which are applicable to the Business or the ownership or use of the Purchased
Assets.

 

24

 

 

3.14      Environmental Matters.

 

(a)        Except as set forth in Section 3.14 of the Seller Disclosure Schedule
to the extent relating to the Business or the Purchased Assets:

 

(i)          the Seller is in compliance, in all material respects, with its
obligations under applicable Environmental Laws;

 

(ii)         the Seller has obtained and at all times has been in compliance, in
all material respects, with, and has submitted any necessary applications for
renewals of, material permits required pursuant to Environmental Law; and

 

(iii)        the Seller has not disposed of, arranged for the disposal of,
released, threatened to release, or transported any Hazardous Substances in
violation of any applicable Environmental Law in any material respect.

 

(b)        The Seller has made available to the Buyer a true, correct and
complete copy of all Environmental Reports related to any of the Leased Real
Property that are in the Seller’s possession or control.

 

(c)        There is no Action pending or, to the Seller’s Knowledge, threatened
pursuant any Environmental Law against the Seller that is related to the
Business which, if adversely determined, might reasonably result in an adverse
effect upon the Business in any material respect.

 

3.15      Employee Plans.

 

(a)        For purposes of this Agreement, “Employee Plan” means each “employee
benefit plan” (as defined in Section 3(3) of ERISA), and any employment,
severance, retention, change in control, incentive (equity or otherwise),
deferred compensation, vacation, holiday, sick leave, fringe benefit,
educational assistance, flexible spending or other compensatory agreement, plan,
program or arrangement that is not an “employee benefit plan” as so defined and
that, in either case, is made or maintained with or for the benefit of or
otherwise covers any Business Employee or any beneficiary or dependent of any
Business Employee.

 

(b)        Except as would not result in liability to the Buyer, (i) each
Employee Plan is in compliance in all material respects with its terms and with
the requirements of applicable Law, including the Code and ERISA, and (ii) all
contributions and payments (including all premiums, employer contributions,
employee salary reduction contributions and benefits) required to have been made
to, under or with respect to each Employee Plan with respect to Business
Employees (and their dependents and beneficiaries) prior to the Closing will
have been made, other than immaterial amounts that will be made after the
Closing by the Seller without an adverse effect on the Buyer or any Business
Employee.

 

(c)        The Seller has neither incurred nor may incur, directly or
indirectly, any Liability under Title IV of ERISA with respect to any “employee
pension plan” (within the meaning of Section 3(2) of ERISA), including, without
limitation, any multiemployer plan described in Section 3(37) of ERISA, which
could be or become a liability of the Buyer. No Lien has been imposed on the
Purchased Assets pursuant to Section 302, 303 or Title IV of ERISA or Section
412 or 430 of the Code and no fact exists that would reasonably be expected to
give rise to any such Lien.

 



25

 





 

(d)         Except as would not reasonably be expected to result in liability to
the Buyer, the execution and delivery by the Seller of this Agreement and the
Related Agreements and the consummation by the Seller of the transactions
contemplated hereby and thereby shall not result in the payment of or obligation
to pay any “excess parachute payment” (within the meaning of Code Section 280G).

 

(e)         The Seller is not entering into the transactions contemplated by
this Agreement with a principal purpose of evading liability as described in
Section 4069 of ERISA.

 

3.16      Inventory. Section 3.16 of the Seller Disclosure Schedule sets forth
the Inventory as at the Balance Sheet Date, by location. Except as set forth in
Section 3.16 of the Seller Disclosure Schedule, all of the Inventory has been
acquired by the Seller in the ordinary course of business and is of a quality
reasonable for use in the Business consistent with past practice, subject to
reserves. All such inventory is owned free and clear of any Liens (other than
(i) Permitted Liens and (ii) Liens created under the Credit and Guaranty
Agreement, which shall be released on or prior to the Closing Time).

 

3.17      Suppliers. Section 3.17 of the Seller Disclosure Schedule contains,
for the fiscal year of the Business ended February 3, 2013 and the twenty six
weeks of the Business ended on the Balance Sheet Date, a complete and correct
list of the suppliers of the Business that accounted for more than $100,000 of
the purchases of the Business during any such period. No supplier required to be
listed on the Seller Disclosure Schedule has since February 3, 2013 threatened
in writing to cancel or otherwise to terminate its relationship with the Seller,
or its business done with the Seller.

 

3.18      Privacy and Data Security.

 

(a)         In relation to the Business, the Seller has not been required under
applicable Law to issue, and has not issued, any notifications under any
applicable Law relating to the actual or suspected unauthorized access or
acquisition of personally identifiable information.

 

(b)         In relation to the Business, the Seller has not undergone any audit
or regulatory inquiry from any Governmental Authority with respect to privacy or
data security of personally identifiable information and, to the Seller’s
Knowledge, no inquiry from any Governmental Authority (including as a result of
complaints from any individuals provided to such Governmental Authority) is
threatened regarding same.

 

3.19      Insurance. The Seller maintains product liability and general
liability insurance policies for the Business that are reasonable and customary
in scope and amount of coverage for businesses similarly situated.

 

26

 

 

3.20      No Finder. Other than Peter J. Solomon Company (whose fee is the sole
responsibility of the Seller), neither the Seller nor any party acting on its
behalf, has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated hereby
or by the Related Agreements.

 

Except for the representations and warranties made herein, in any Related
Agreement or in any certificate to be delivered hereunder, the Seller makes no
representation or warranty express or implied, at law or in equity, and any such
other representations or warranties are hereby expressly disclaimed.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE PARENT

 

The Buyer and the Parent hereby jointly and severally represent and warrant to
the Seller as follows:

 

4.1        Organization; Good Standing. Each of the Buyer and the Parent is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware.

 

4.2        Authority; Execution and Delivery; Enforceability. Each of the Buyer
and the Parent has full corporate power and authority to execute and deliver
this Agreement and, to the extent a party thereto, the Related Agreements, to
perform its obligations hereunder and under the Related Agreements and to
consummate the transactions contemplated hereby and by the Related Agreements.
All corporate acts and other proceedings required to be taken by each of the
Buyer and the Parent to authorize the execution, delivery and performance of
this Agreement and the Related Agreements have been duly and properly taken.
Each of this Agreement and the Related Agreements has been duly executed and
delivered by the Buyer and the Parent (to the extent a party thereto), and
constitutes the legal, valid and binding obligation of each of the Buyer and the
Parent (to the extent a party thereto), enforceable against the Buyer and the
Parent in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, moratorium and other similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

4.3        Non-Contravention. Assuming the consents described in Section 4.4
have been received, the execution and delivery of this Agreement and the Related
Agreements by each of the Buyer and the Parent, to the extent a party thereto,
does not, and the consummation by each of the Buyer and the Parent of the
transactions contemplated hereby and by the Related Agreements and compliance by
each of the Buyer and the Parent with the terms hereof and of the Related
Agreements, will not:

 

(i)          violate or results in a breach of the certificate of incorporation
or the bylaws of the Buyer or the Parent;

 

(ii)         constitute a default or a violation or breach of, or result in the
acceleration of any obligation of the Buyer or the Parent under, or a change in
any right or obligation of the Buyer or the Parent under, any provision of any
Contract to which the Buyer or the Parent is a party or by which any of the
assets of the Buyer or the Parent may be affected that would, in each case,
adversely affect the business of the Buyer or the Parent in a material respect;
or

 

27

 

 

(iii)        violate any Order or any Law applicable to the Buyer or the Parent
or affecting their respective assets.

 

4.4        Consents and Approvals. Except for such filings as Parent may be
required to make with the SEC pursuant to its obligations under the Exchange
Act, no consent, approval, declaration or filing with, any Governmental
Authority, and no consent or approval of any Person, is required to be obtained
by or on behalf of the Buyer or the Parent in connection with the execution,
delivery and performance by the Buyer or the Parent of this Agreement or the
Related Agreements, to the extent a party thereto, or the consummation of the
transactions contemplated hereby and by the Related Agreements, the absence of
which, in each case, would adversely affect the Buyer’s or the Parent’s business
in a material respect.

 

4.5        Litigation and Claims. There is no Action pending or, to the
Knowledge of the Buyer or the Parent, threatened, against the Buyer or the
Parent that seeks to enjoin, prohibit or otherwise challenge, or affecting the
propriety or validity of the transactions contemplated hereby or by the Related
Agreements.

 

4.6        No Finder. None of the Buyer, the Parent or any party acting on their
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary (other than counsel and accountants) for or on account of
the transactions contemplated hereby or by the Related Agreements.

 

Except for the representations and warranties made herein, in any Related
Agreement or in any certificate to be delivered hereunder, neither the Buyer nor
the Parent makes any representation or warranty express or implied, at law or in
equity, and any such other representations or warranties are hereby expressly
disclaimed.

 

ARTICLE V.

ACTIONS PRIOR TO THE CLOSING DATE

 

From and after the execution of this Agreement until the Closing Time (or
earlier termination of this Agreement in accordance with Section 10.1):

 

5.1        Access. The Seller shall afford the Buyer’s Representatives such
access during normal business hours as the Buyer may reasonably request to
inspect and investigate the Purchased Assets and the Assumed Liabilities and to
interview the Business Employees. In addition, the Seller shall furnish the
Buyer’s Representatives with such financial, operating and other data and
information related to the Business as the Buyer’s Representatives may
reasonably request and instruct the Seller’s Representatives to cooperate with
the Buyer in its investigation of the Business. Such rights of access shall be
exercised in a manner that does not unreasonably interfere with the operations
of the Seller. No investigation by the Buyer or its Representatives or other
information received by the Buyer or its Representatives shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by the Seller in this Agreement.

 

28

 

 

5.2        Fulfillment of Conditions to the Buyer’s Obligations. The Seller
shall use commercially reasonable efforts (or reasonable best efforts or
Reasonable Best Efforts, to the extent expressly provided herein) to effectuate
the transactions contemplated hereby and by the Related Agreements and to
fulfill the conditions to the Buyer’s obligations contained in Article VII.

 

5.3        Fulfillment of Conditions to the Seller’s Obligations. The Buyer
shall, and the Parent shall cause the Buyer to, use commercially reasonable
efforts (or reasonable best efforts, to the extent expressly provided herein) to
effectuate the transactions contemplated hereby and by the Related Agreements
and to fulfill the conditions to the Seller’s obligations contained in Article
VIII.

 

5.4        Conduct of Business Prior to the Closing From the date hereof until
the Closing, except as otherwise provided in this Agreement or consented to in
writing by the Buyer (which consent shall not be unreasonably withheld or
delayed), the Seller shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) other than with respect to the
closing of certain of the Excluded Stores, use commercially reasonable efforts
to maintain and preserve intact its current Business organization, operations
and franchise and to preserve the rights, franchises, goodwill and relationships
of its employees, customers, suppliers, regulators and others having
relationships with the Business. Without limiting the foregoing, but subject to
the parenthetical set forth in the preceding sentence, from the date hereof
until the Closing Date, the Seller shall:

 

(a)         use commercially reasonable efforts to preserve and maintain all
Governmental Permits required for the conduct of the Business as currently
conducted or the ownership and use of the Purchased Assets;

 

(b)         pay the debts, Taxes and other obligations of the Business when due,
other than those disputed in good faith;

 

(c)         maintain the properties and assets included in the Purchased Assets
in substantially the same condition as they were on the date of this Agreement,
subject to reasonable wear and tear;

 

(d)         use commercially reasonable efforts to continue in full force and
effect without modification all insurance policies covering the Business or the
Purchased Assets, except as required by applicable Law;

 

(e)         use commercially reasonable efforts to defend and protect the
properties and assets included in the Purchased Assets from infringement or
encroachment;

 

(f)          perform all of its obligations under all Assumed Contracts in all
material respects;

 

(g)         maintain the books and records of the Business in accordance with
past practice;

 

29

 

 

(h)         comply in all material respects with all Laws applicable to the
conduct of the Business or the ownership and use of the Purchased Assets;

 

(i)          except as required by GAAP, not make any material change in any
method of accounting or accounting practice for the Business;

 

(j)          not enter into any Contract with respect to the Business that would
constitute a Material Contract;

 

(k)         not transfer, assign, sell or otherwise dispose of any of the
Purchased Assets, except for the sale of Inventory in the ordinary course of
business;

 

(l)          not transfer, assign or grant any license or sublicense of any
material rights under or with respect to any Intellectual Property included in
the Purchased Assets;

 

(m)        not grant any bonuses, whether monetary or otherwise (other than
those payable under the Seller’s bonus plan with respect to the Bass retail
stores that is in effect as of the date of this Agreement), or increase any
wages, salary, severance, pension or other compensation or benefits in respect
of any Business Employees or independent contractors or consultants of the
Business, other than as provided for in any written agreements or required by
applicable Law, change in the terms of employment for any Business Employee
(including, without limitation, reassigning any Business Employee from a Bass
retail store (other than an Excluded Store) to an Excluded Store or other
Heritage Brands store that is not a Bass retail store, or terminate any Business
Employee; and

 

(n)         not enter into any Contract to do any of the foregoing, or any take
any action or omit to take any action that would result in any of the foregoing.

 

5.5         No Solicitation of Other Bids.

 

(a)         The Seller shall not, and shall not authorize or permit any of its
Affiliates or any of its or their Representatives to, directly or indirectly,
(i) encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding an Acquisition Proposal. The Seller shall immediately
cease and cause to be terminated, and shall cause its Affiliates and all of its
and their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any Person
(other than the Buyer or any of its Affiliates) relating to the direct or
indirect disposition, whether by sale, merger or otherwise, of all or any
portion of the Business or the Purchased Assets.

 

(b)         Seller agrees that the rights and remedies for noncompliance with
this Section 5.5 shall include having such provision specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach shall cause irreparable injury to the Buyer and
that money damages would not provide an adequate remedy to the Buyer.

 

30

 

 

5.6        Notice of Certain Events.

 

(a)         From the date hereof until the Closing, the Seller shall promptly
notify the Buyer in writing of:

 

(i)          any fact, circumstance, event or action, the existence or
occurrence of which has resulted in, or would reasonably be expected to result
in, the failure of any of the conditions set forth in Article VII to be
satisfied;

 

(ii)         any written notice or other written communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

 

(iii)        any written notice or other written communication from any
Governmental Authority in connection with the transactions contemplated by this
Agreement;

 

(iv)        any Actions commenced or, to the Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting the Business, the
Purchased Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to Article
III or that relates to the consummation of the transactions contemplated by this
Agreement;

 

(v)         any written notice or other written communication from any landlord
(A) contesting the valid assignment of a Category 1 Lease following the delivery
of the applicable notice set forth in Section 5.7(a), (B) denying consent to the
assignment of a Category 2 Lease or (C) denying assignment, extension or renewal
of a Category 3 lease; and

 

(vi)        the grant or payment of any bonus in respect of any Business
Employees in accordance with Section 5.4(m).

 

(b)         From and after the date hereof, the Buyer shall promptly notify the
Seller in writing of:

 

(i)          any fact, circumstance, event or action, the existence or
occurrence of which has resulted in, or would reasonably be expected to result
in, the failure of any of the conditions set forth in Article VIII to be
satisfied; and

 

(ii)         any written notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement.

 

31

 

 

5.7        Leases.

 

(a)         Within ten (10) Business Days following the date of this Agreement,
the Seller shall cause the Tenant under each Category 1 Lease to furnish written
notice, in accordance with the terms of such Category 1 Lease, to the landlord
thereunder to the assignment of such Category 1 Lease to the Buyer as of the
Closing, in each case in the form prepared by the Buyer and reasonably
acceptable to the Seller. The Buyer shall, and the Parent shall cause the Buyer
to, cooperate with the Seller and the Tenant in connection with furnishing each
such notice.

 

(b)         Seller shall, or shall cause the Tenant under each Category 2 Lease
to, use its Reasonable Best Efforts to secure, prior to the Closing, the written
consent of the landlord under such Category 2 Lease to the assignment of such
Category 2 Lease to the Buyer as of the Closing. The Buyer shall, and the Parent
shall cause the Buyer to, cooperate with the Seller or the applicable Tenant in
connection with securing each such consent to assignment.

 

(c)         Seller shall, or shall cause the Tenant under each Category 3 Lease
to, use its Reasonable Best Efforts to secure, prior to the Closing, a valid
assignment of each Category 3 Lease to the Buyer as of the Closing and a valid
and legally binding renewal or extension of each Category 3 Lease, on terms
substantially identical to those of the Category 3 Lease as in effect on the
date hereof, with such amendments thereto (including expiration date) as shall
be reasonably acceptable to the Buyer. The Buyer shall, and the Parent shall
cause the Buyer to, cooperate with the Seller or the applicable Tenant in
connection with securing each such assignment and renewal or extension.

 

ARTICLE VI.

OTHER AGREEMENTS OF THE PARTIES

 

6.1        Employees.

 

(a)         No later than five (5) Business Days prior to the Closing Date, the
Buyer shall determine (and shall notify the Seller of such determination) which
of (i) the Business Employees who are not employed at the Bass retail stores and
(ii) the district sales managers of the Seller who the Seller has presented to
the Buyer as being available for employment by the Buyer, to whom it will make
offers of employment (each, a “Non-Store Employee”). All employment by the Buyer
of the Non-Store Employees who accept the Seller’s offer of employment shall
commence employment with the Buyer as of the Closing Date. All of the Business
Employees employed at the Bass retail stores on the day prior to the Closing
Date (other than those employed at the Excluded Stores) shall be offered
employment by the Buyer and, subject to acceptance of such offer, shall become
employees of the Buyer as of the Closing Date (each, a “Store Employee”).
Notwithstanding the foregoing, a Non-Store Employee or Store Employee who
accepts the Buyer’s offer of employment and who is absent from work on the
Closing Date due to vacation or other authorized short-term leave of absence or
paid time off will not become an employee of the Buyer as of the Closing Date
unless he or she returns to active employment by the time required under the
terms of such authorized absence; and, if such employee is absent due to long
term disability or other authorized long term leave of absence, he or she will
become an employee of the Buyer on the date such employee returns to active
employment with the Buyer promptly following the expiration of such disability
or other long term leave of absence.

 

32

 

 

(b)        Any offers of employment by the Buyer pursuant to the foregoing
paragraph may be subject to such reasonable conditions as the Buyer may
designate. Each Non-Store Employee and Store Employee to whom employment is
offered shall be offered substantially the same base salary or hourly wage (but
not bonuses or equity grants) as in effect for such Non-Store Employee or Store
Employee, as the case may be, on the date hereof, and employee benefits,
including bonus eligibility or equity grants, in accordance with the Buyer’s
existing policies. The Buyer shall provide each Non-Store Employee and Store
Employee who it employs (collectively, the “Transferred Employees”) with credit
for years of service with the Seller prior to the Closing Date for the purpose
of eligibility, vesting and seniority under the Buyer’s employee benefit plans.
The Seller shall (i) reasonably cooperate with the Buyer to enable the Buyer to
consider each Non-Store Employee for employment by Buyer, (ii) to the extent
permitted by applicable Law, provide such employee information as reasonably
requested by the Buyer in connection with such consideration and (iii) provide
the Buyer with reasonable access to each such Non-Store Employee to enable the
Buyer to discuss the potential employment of such Non-Store Employee with the
Buyer.

 

(c)        Except as specifically set forth in Section 6.1(d) with respect to
the payment of certain severance benefits, (i) the Buyer shall not assume any
Employee Plan and shall not have any obligations for or with respect to any
Retained Employee Liabilities, and (ii) the Seller shall not be, and the Buyer
shall be, responsible for the satisfaction of all Liabilities of the Buyer to or
with respect to any Transferred Employee for any period beginning on the Closing
Date (or, if later, the date he or she becomes a Transferred Employee).

 

(d)        The Transferred Employees will be employed on an at-will basis, and
nothing contained in this Agreement shall confer upon any Transferred Employee
any right with respect to continuance of employment by the Buyer after Closing
Date, nor shall anything herein interfere with the right of the Buyer to
terminate the employment of any Transferred Employee at any time, with or
without notice, or restrict the Buyer, in the exercise of its business judgment,
from modifying any of the terms or conditions of employment of the Transferred
Employees at any time. In the event that any Non-Store Employee employed by the
Buyer is terminated by the Buyer during the one-year period immediately
following the Closing Date, such Non-Store Employee shall be eligible for
severance based on the Seller’s applicable severance policy in effect on the
date hereof with the cost of such severance borne by the Buyer.  In the event
that any Transferred Employee who is a Store Employee is terminated by Buyer
other than for cause during the 90-day period immediately following the Closing
Date, such Store Employee shall be eligible for severance based on the Seller’s
applicable severance policy in effect on the date hereof with the cost of such
severance borne 25% by Buyer and 75% by Seller; provided, however, that the
Buyer shall be responsible for the cost of all severance for such Store
Employees from and after the time that the Seller’s aggregate expense for
severance for such Store Employees equals $1,200,000. The Buyer shall furnish an
invoice to the Seller as to the Seller’s portion of severance liability at the
end of each fiscal month.

 

33

 

 

(e)         The Seller shall bear any and all obligations and Liabilities under
the Worker Adjustment and Retraining Notification Act (WARN Act), and all other
similar state and local Laws, with respect to any action taken by the Seller
prior to the Closing Date.

 

6.2        Non-Solicitation, Non-Derogation and Confidentiality.

 

(a)        With respect to each Transferred Employee and each employee of the
Buyer or the Parent (the “Buyer Employees”), from the Closing Date until the
date that is one year following the Closing Date, the Seller shall not, and
shall cause its Affiliates not to, without the prior written consent of the
Buyer, directly or indirectly, for itself or any of its Affiliates, solicit for
employment such Transferred Employee or Buyer Employee; provided that nothing in
this Section 6.2(a) shall prevent the Seller or its Affiliates from soliciting
any Transferred Employee or Buyer Employee (i) who has voluntarily left the
employ of the Buyer or the Parent, as the case may be, at least six months prior
to such solicitation or hiring, (ii) whose employment was terminated by the
Buyer or the Parent, as the case may be, or (iii) applies for a position with
the Seller or its Affiliates as a result of a general solicitation for
employment.

 

(b)        With respect to each employee of the Seller (the “Seller Employees”),
from the Closing Date until the date that is one year following the Closing
Date, each of the Buyer and the Parent shall not, and shall cause their
respective Affiliates not to, without the prior written consent of PVH, directly
or indirectly, for itself or any of their respective Affiliates, solicit for
employment any Seller Employee; provided that nothing in this Section 6.2(b)
shall prevent the Buyer, the Parent or their respective Affiliates from
soliciting any Seller Employee (i) who has voluntarily left the employ of the
Seller at least six months prior to such solicitation or hiring, (ii) whose
employment was terminated by the Seller, or (iii) applies for a position with
the Buyer, the Parent or any of their respective Affiliates as a result of a
general solicitation for employment.

 

(c)        From and after the Closing Date, the Seller shall not, and shall
cause its Affiliates not to, make any comment or act in any manner, which is
derogatory towards, or which is not respectful, complimentary and supportive of,
the Buyer, the Parent or any of their respective subsidiaries or any of their
officers, directors or employees (current or former), their operation of the
Business, the Business itself or any products manufactured, sold or distributed
by the Buyer, the Parent, their respective Affiliates, their licensees or their
licensors. Each of the Buyer and the Parent shall not, and shall cause their
respective Affiliates not to, issue or make any comment or act in any manner
which is derogatory towards, or which is not respectful of, the Seller or any of
its subsidiaries or any of their officers, directors or employees (current or
former), their operation of the Business, or any products manufactured, sold or
distributed by the Seller, its Affiliates, its licensees or its licensors.
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Buyer, the Parent, the Seller or any of their respective Affiliates from making
any such comments that are specifically related to asserting their claims or
defending themselves against claims filed in a court of law or with another body
exercising arbitration or similar quasi-judicial authority or power or defending
itself against claims made by the Buyer, the Parent or the Seller.

 

34

 

 

(d)        Each of the Buyer, the Parent and the Seller acknowledge and agree
that the covenants and agreements contained in this Section 6.2 have been
negotiated in good faith by each of them. Each of the Buyer, the Parent and the
Seller further acknowledges that (i) the goodwill associated with the existing
Business, vendors, customers and assets of the Business  prior to the
transactions contemplated herein is an integral component of the value of the
Business to the Buyer and is reflected in the consideration to be received by
the Seller pursuant to this Agreement, and (ii) the covenants and agreements
contained in this Section 6.2 are necessary to preserve the value of the
Business for the Buyer following the transaction. The Seller further
acknowledges that the limitations agreed to in this Section 6.2 are reasonable
because, among other things: (A) the Buyer, the Parent and the Seller are
engaged in a highly competitive industry and their operations are worldwide, (B)
the Seller has unique access to, and will continue to have access to,
Confidential Information, including trade secrets, and know-how of the Business,
(C) the Seller is receiving significant consideration in connection with the
transactions contemplated herein and (D) this Section 6.2 provides no more
protection than is necessary to protect the Buyer’s interest in the goodwill of
the Business, Confidential Information and trade secrets.  If any one or more of
the provisions contained in this Section 6.2 shall be held to be excessively
broad as to scope, territory or period of time, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable Law.

 

(e)        Except as required by Law, the Seller shall hold in confidence all
Confidential Information obtained in the course of its ownership of or
participation in, the Business (whether obtained prior to or following the
Closing Time) or otherwise which is either non-public, confidential or
proprietary in nature. The Seller shall, subject to any requirement of Law, keep
such Confidential Information confidential and such Confidential Information
shall not, without the prior written consent of the Buyer, be disclosed by it to
any Person. Notwithstanding the foregoing, in the event that the Seller or its
representatives is requested or required by law, rule, regulation or legal
process (including by oral questions, interrogatories, request for information
or documents, subpoena, criminal or civil investigative demand or similar
process) to disclose any Confidential Information or make any disclosure that is
prohibited under this Section 6.2(e), the Seller will, to the extent legally
permitted, provide the Buyer with prompt written notice of such request so that
the Buyer, at its sole cost and expense, may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
6.2(e).  The Seller will reasonably cooperate with the Buyer in such regard at
the Buyer’s sole cost and expense.  In the event that such protective order or
other remedy is not obtained or that the Buyer waives compliance with the
provisions of this Section 6.2(e), the Seller and its representatives will
furnish only that portion of the Confidential Information which is legally
required to be disclosed, the Seller will give the Buyer written notice of the
information to be disclosed as far in advance as practicable, and, upon the
Buyer’s request and at its sole cost and expense, the Seller will use its
commercially reasonable efforts to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information so disclosed.

 

6.3        Tax Matters.

 

(a)        The parties shall use or cause their respective Affiliates to use the
standard procedure set forth in Revenue Procedure 2004-53 with respect to wage
reporting.

 

35

 

 

(b)        All applicable transfer Taxes, sales and/or use Taxes, real property
transfer or excise Taxes, recording, deed, stamp, and other similar Taxes, fees
and duties under applicable Law incurred in connection with the transfer of the
Purchased Assets to the Buyer pursuant hereto (“Transfer Taxes”), shall be borne
by the Seller and the Buyer equally. The Seller and the Buyer shall jointly
prepare or cause to be prepared and file or cause to be filed in a timely manner
all Tax Returns required to be filed with respect to Transfer Taxes.

 

(c)        Each of the Seller and the Buyer shall provide the other with such
assistance as the other may reasonably request in connection with the
preparation of any Tax Return, any Tax audit or other examination by any
Governmental Authority or any judicial or administrative proceeding relating to
Taxes attributable to the Purchased Assets or the Business, and each shall
provide the other with any records or information relevant to such Tax Return,
Tax audit, examination or proceeding. Such assistance shall include making
employees reasonably available on a mutually convenient basis to provide
additional information and explanation of material provided hereunder and
providing copies of any relevant Tax Returns and supporting work schedules. The
party requesting assistance hereunder shall reimburse the other for reasonable
expenses incurred in providing such assistance. For purposes of this Agreement,
whenever it is necessary to determine the liability for Taxes for a taxable
period that begins before the Closing Date and ends after the Closing Date (a
“Straddle Period”), the Taxes for the portion of the Straddle Period ending
before, and the portion of the Straddle Period beginning on or after, the
Closing Date shall be determined by assuming that the Straddle Period consisted
of two taxable periods, one which ended at the close of the day immediately
preceding the Closing Date and the other which began at the beginning of the
Closing Date, and items of income, gain, deduction, loss or credit, and state
and local apportionment factors for the Straddle Period shall be allocated
between such two taxable periods on a “closing of the books basis”.

 

6.4        Access to Records.

 

(a)        For a period of six years after the Closing Date, the Seller shall
afford the Buyer and its representatives reasonable access to all the books and
records relating to the Purchased Assets or the Business that the Buyer requires
in connection with the preparation of its Tax Returns, a Tax investigation, or
audit of the Buyer. Such access shall be afforded by the Seller upon receipt of
reasonable advance notice and during normal business hours and shall be had or
done in such a manner so as not to interfere with the normal conduct of business
of the Seller. The Buyer shall be responsible for any costs and expenses
incurred by the Seller in retrieving and copying such books and records at the
Buyer’s request. However, if the Seller shall desire to dispose of any of such
books and records prior to the expiration of such six-year period, the Seller
shall, prior to such disposition, give twenty (20) Business Days’ notice to the
Buyer, and the Buyer shall have the right at its option and expense to segregate
and remove such books and records as the Buyer may select from those the Seller
desires to dispose of within ten (10) Business Days after receipt of such
notice.

 

36

 

 

(b)        For a period of six years after the Closing Date, the Buyer and the
Parent shall afford the Seller and its representatives reasonable access to all
the books and records relating to the Purchased Assets or the Business that the
Seller requires in connection with the preparation of its Tax Returns, a Tax
investigation or audit of the Seller, and in connection with the fulfillment of
an indemnification obligation under Article IX. Such access shall be afforded by
the Buyer and the Parent upon receipt of reasonable advance notice and during
normal business hours and shall be had or done in such a manner so as not to
interfere with the normal conduct of business of the Buyer or the Parent. The
Seller shall be responsible for any costs and expenses incurred by the Buyer and
the Parent in retrieving and copying such books and records at the Seller’s
request. However, if the Buyer or the Parent shall desire to dispose of any of
such books and records prior to the expiration of such six-year period, the
Buyer or the Parent, as the case may be, shall, prior to such disposition, give
twenty (20) Business Days’ notice to the Seller, and the Seller shall have the
right at its option and expense to segregate and remove such books and records
as the Seller may select from those the Buyer or the Parent, as the case may be,
desires to dispose of within ten (10) Business Days after receipt of such
notice.

 

6.5        Further Assurances.

 

From and after the Closing Date, each party shall, at any time and from time to
time, make, execute and deliver, or cause to be made, executed and delivered,
for no additional consideration but at the cost and expense of the requesting
party (excluding any internal costs incurred, such as having any of the
following reviewed by counsel) such assignments, deeds, drafts, checks, returns,
filings and other instruments, agreements, consents and assurances and take or
cause to be taken all such actions as the other party or its counsel may
reasonably request for the effectual consummation and confirmation of this
Agreement and the Related Agreements and the transactions contemplated hereby
and by the Related Agreements.

 

6.6        Third Party Consents. The Seller and the Buyer shall use their
commercially reasonable efforts (without the obligation to make payment other
than obligations when and as required under existing Contracts) to obtain all
consents from parties to Contracts (including, without limitation, Store Leases)
which are necessary to be obtained in connection with the transactions
contemplated hereby and by the Related Agreements.

 

6.7        Publicity. From and after the date hereof, the parties hereto shall
not, and shall use their reasonable best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors, and
agents (collectively, “Representatives”) not to, make any press release,
disclosure or public announcement in respect of the transactions contemplated by
the this Agreement and the Related Agreements; provided, that each party may
make such press release, disclosure or public announcement if (i) it is mutually
accepted in writing by the Buyer and the Parent, on the one hand, and the
Seller, on the other hand, (ii) such disclosure is required by law or
regulation, including applicable stock exchange rules, or by legal process, or
(iii) such disclosure is contained in any report or filing made by a party to
the SEC or any other applicable Governmental Authority; provided, further, that
in the case of clauses (ii) and (iii) above, the party making disclosure (A)
allows the non-disclosing party, to the extent permitted by applicable Law,
reasonable time to comment on such disclosure in advance of such issuance and
(B) reasonably considers such comments. Except for the foregoing exceptions, the
contents of the this Agreement and the Related Agreements shall not be
distributed or disclosed to, or otherwise relied upon by, any other person,
other than the board of directors, advisors, attorneys, accountants and
consultants of the Buyer, the Parent, the Seller and their respective Affiliates
as deemed appropriate by the Seller or the Buyer and the Parent, respectively,
and only on a need-to-know basis. The obligation of each party to hold any such
information in confidence shall be satisfied if it exercises the same care with
respect to such information as it would take to preserve the confidentiality of
its own similar information.

 

37

 

 

6.8        Store Leases.

 

(a)        From and after the Closing Time, to the extent that, prior to the
Closing, (i) the Seller has not, or has not caused the Tenant under any Category
2 Lease to, secure the written consent of the landlord under such Category 2
Lease to the assignment of such Category 2 Lease to the Buyer as of the Closing,
or (ii) the Seller has not, or has not caused the Tenant under any Category 3
Lease to, secure a valid assignment of any Category 3 Lease to the Buyer as of
the Closing or a valid and legally binding renewal or extension of any Category
3 Lease for the term set forth in Section 3.7 of the Seller Disclosure Schedule,
on terms substantially identical to those of the Category 3 Lease as in effect
on the date hereof, with such amendments thereto (including expiration date) as
shall be reasonably acceptable to the Buyer, then the Seller shall continue to
use its Reasonable Best Efforts or cause the applicable Tenant to use its
Reasonable Best Efforts to secure such written consent to assignment of a
Category 2 Lease or valid assignment and valid and legally binding renewal or
extension of such Category 3 Lease. The Buyer shall, and the Parent shall cause
the Buyer to, continue to cooperate with the Seller or the applicable Tenant in
connection with securing each such consent to assignment or assignment and
renewal or extension.

 

(b)        From and after the Closing Time, if the Seller has not been released
from Liabilities under any Store Lease that accrue after the Closing Time,
neither the Buyer nor any of its Affiliates shall, and the Parent shall cause
the Buyer and its Affiliates not to, without the Seller’s prior written consent,
(i) extend, amend or otherwise modify such Store Lease in any manner that could
reasonably be expected to adversely affect the interests of the Seller or any of
its Affiliates or (ii) directly or indirectly, assign, sublet, mortgage,
hypothecate, pledge, encumber or otherwise transfer, by operation of law or
otherwise, its interest under such Store Lease, or permit or suffer any
associated Leased Real Property or any part thereof to be used by any Person
other than the Buyer or its Affiliates. The Seller shall reasonably cooperate
with the Buyer, at the Buyer’s request, in seeking the release of the Seller’s
obligations under any Store Lease or any renewal, amendment or modification of a
Store Lease together with a release of the Seller’s obligations thereunder.

 

6.9        Mail, Receivables and Other Items to be Given to Proper Party. After
Closing, (a) each party will promptly deliver to the proper party the original
of any mail or other communication received by such party that is or should
properly be the property of such other party and (b) within two Business Days of
receipt, each party will deliver to the proper party any monies, checks or other
instruments of payment received by such party to which such other party is
entitled.

 

6.10      Proration. After Closing, to the extent that it is necessary for the
parties to prorate expenses (other than expenses the payment of which is
provided for in the Transition Services Agreement) related to the operation of
the Business with respect to a particular period (such as a month or quarter)
that commenced prior to the Closing Date and ends on or after the Closing Date,
proration will be based on the respective number of calendar days in the
applicable period occurring prior to the Closing Date and on or after the
Closing Date, divided by the total number of calendar days in the applicable
period. 

 

38

 

 

6.11      Gift Cards; Loyalty Program.  

 

(a)        As soon as reasonably practicable following the Closing, the Seller
shall deliver gift cards to each of the Seller’s retail businesses that exclude
references to the Bass retail stores or the Trademarks. Promptly following the
delivery of such gift cards to the Seller’s other retail businesses, the Seller
shall cease to sell gift cards that include references to the Bass retail stores
or the Trademarks in any of its retail businesses.

 

(b)        As soon as reasonably practicable following the Closing and at the
Buyer’s expense, the Seller shall deliver “Bass” gift cards to the Buyer that
exclude references to the Izod and Van Heusen retail stores and related
trademarks. Promptly following the delivery of such gift cards to the Buyer, the
Buyer shall cease to sell in any of its retail businesses any gift cards that
include references to the Izod and Van Heusen retail stores and related
trademarks. Promptly following the Buyer’s receipt of such “Bass” gift cards,
the Buyer shall deliver to the Seller any remaining gift cards that include
references to the Izod and Van Heusen retail stores and related trademarks.

 

(c)        The gift cards delivered to the Seller and the Buyer pursuant to
Sections 6.11(a) and 6.11(b), respectively, shall only be redeemable at the
stores indicated on such cards. In the event that a customer attempts to redeem
any such at a store that is not indicated on such gift card, the Seller or the
Buyer, as the case may be, shall cause its employees to redirect such customer
to the valid stores at which such gift card may be redeemed.

 

(d)        Prior to the delivery of the gift cards contemplated by Sections
6.11(a) and 6.11(b), each of the Seller and the Buyer shall continue to honor
gift cards that list the Bass, Izod and Van Heusen names if presented in their
stores.

 

(e)        By no later than February 2, 2014, the Seller shall have removed
purchases at Bass retail stores from inclusion in the Seller’s loyalty programs
for its other Heritage Brands. From and after such time, the Buyer shall be
permitted to utilize the Seller’s existing loyalty system for the Bass retail
stores only.

 

6.12      Software Items. Promptly following the transfer of title to all
computers, registers and other point-of-sale equipment purchased hereunder in
accordance with Section 2.2(a)(vii), the Buyer shall, and the Parent shall cause
the Buyer to, erase any and all software contained or stored on such computers,
registers and other point-of-sale equipment.

 

6.13      Buyer Services to the Excluded Stores. From and after the Closing Time
until the earlier to occur of (i) the expiration of the Transition Services
Agreement Term and (ii) with respect to any particular Excluded Store, the
termination of the Store Lease for such Excluded Store, the Buyer shall, and the
Parent shall cause the Buyer to, provide purchasing, product allocation,
marketing materials, merchandising communications and other services to each of
the Excluded Stores (other than those Excluded Stores that are closed prior to
the Closing) such that the Seller is able to continue to operate such Excluded
Stores in substantially the same manner in which the Seller operated such
Excluded Stores prior to the Closing Time.

 

39

 

 

ARTICLE VII.



CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

 

The obligation of the Buyer to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any or all of which may be waived in whole or in part by the Buyer,
in its sole discretion:

 

7.1        Representations and Warranties. The representations and warranties of
the Seller contained in this Agreement when taken as a whole, shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Time, with the same force and effect as if made as of the Closing Time
(other than such representations and warranties as are made as of a specified
date, the accuracy of which for purposes of this clause shall be determined as
of such date) and the representations and warranties set forth in Section 3.7
(Leased Property) and Section 3.10 (Intellectual Property) (disregarding all
qualifications on materiality, including “Material Adverse Effect,” set forth in
such representations and warranties) shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Time, with the
same force and effect as if made as of the Closing Time (other than such
representations and warranties set forth in Section 3.7 or Section 3.10 as are
made as of a specified date, which shall be true and correct in all material
respects as of such date).

 

7.2        Performance. The Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Seller prior to or at the Closing Time.

 

7.3        Certificate. The Buyer shall have received a certificate executed by
an executive officer of PVH dated the Closing Date and certifying to the
fulfillment on the part of the Seller of the conditions specified in Sections
7.1 and 7.2;

 

7.4        Orders. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Order which is in effect and has the effect
of making the transactions contemplated by this Agreement or the Related
Agreements illegal, otherwise restraining or prohibiting consummation of such
transactions or causing any of the transactions contemplated hereunder or in the
Related Agreements to be rescinded following completion thereof.

 

7.5        Release of Liens. The Buyer shall have received evidence of releases
of all Liens on the Purchased Assets (other than Permitted Liens), including,
without limitation a release of all Liens on the Purchased Assets under the
Credit and Guaranty Agreement.

 

7.6        Bill of Sale and Assignment and Assumption Agreement. The Seller
shall have received a Bill of Sale and Assignment and Assumption Agreement in
the form attached hereto as Exhibit B (the “Bill of Sale”), dated the Closing
Date, duly executed by each of PVH, PVH Retail and PVH Puerto Rico.

 

40

 

 

7.7        License Agreement. The Buyer shall have received the License
Agreement, duly executed by each of PVH, PVH Retail and PVH Canada.

 

7.8        Non-Foreign Affidavit. The Buyer shall have received a non-foreign
affidavit dated as of the Closing Date, sworn under penalties of perjury and in
form and substance required under Code §1445, stating that each of PVH, PVH
Retail and PVH Puerto Rico is not a “foreign person”.

 

7.9        Transition Services Agreement. PVH shall be able to provide the
services under the Transition Services Agreement to the Buyer substantially in
accordance with the terms set forth therein.

 

7.10      Intellectual Property Agreement. The Buyer shall have received the
Intellectual Property Agreement duly executed by PVH.

 

7.11      Store Leases. The Buyer shall have received Assignment and Assumption
Agreements with respect to each of the Category 1 Leases in the form attached
hereto as Exhibit D, effective as of the Closing Date, each duly executed by the
applicable Seller.

 

ARTICLE VIII.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER

 

The obligation of the Seller to consummate the transactions contemplated under
this Agreement are subject to the fulfillment of each of the following
conditions, any or all of which may be waived in whole or in part by the Seller,
in its sole discretion:

 

8.1        Representations and Warranties. The representations and warranties of
the Buyer and the Parent contained in this Agreement, when taken as a whole,
shall be true and correct in all material respects as of the date of this
Agreement and as of the Closing Time, with the same force and effect as if made
as of the Closing Time (other than such representations and warranties as are
made as of a specified date, which shall be true and correct in all material
respects as of such date).

 

8.2        Performance. Each of the Buyer and the Parent shall have performed
and complied in all material respects with all covenants and agreements required
by this Agreement to be performed or complied with by the Buyer and the Parent
prior to or at the Closing Time.

 

8.3        Certificate. The Seller shall have received a certificate executed by
an executive officer of the Buyer dated the Closing Date and certifying to the
fulfillment on the part of the Buyer and Parent of the conditions specified in
Sections 8.1 and 8.2.

 

8.4        Orders. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Order which is in effect and has the effect
of making the transactions contemplated by this Agreement or the Related
Agreements illegal, otherwise restraining or prohibiting consummation of such
transactions or causing any of the transactions contemplated hereunder or in the
Related Agreements to be rescinded following completion thereof.

 

41

 

 

8.5        Bill of Sale and Assignment and Assumption Agreement. The Seller
shall have received the Bill of Sale duly executed by the Buyer. 

 

8.6        License Agreement. The Seller shall have received the License
Agreement, duly executed by the Buyer.

 

8.7        Store Leases. The Seller shall have received Assignment and
Assumption Agreements with respect to each of the Category 1 Leases in the form
attached hereto as Exhibit D, effective as of the Closing Date, each duly
executed by the Buyer.

 

ARTICLE IX.

INDEMNIFICATION

 

9.1        Survival. All indemnifications, representations, warranties,
covenants and agreements made herein by the parties to this Agreement and their
respective obligations to be performed pursuant to the terms hereof, shall
survive the Closing Time, provided, that, the representations and warranties
made herein by the parties shall terminate on the eighteen month anniversary of
the Closing Date, except that (i) the representations and warranties set forth
in Sections 3.11 (Tax Matters), 3.14 (Environmental Matters) and 3.15 (Employee
Plans) shall survive the Closing Time for the applicable statute of limitations
(as the same may have been extended), and (ii) the representations and
warranties set forth in Sections 3.1 (Organization; Good Standing), 3.3
(Authority; Execution and Delivery; Enforceability), 3.19 (No Finder), 4.1
(Organization, Good Standing), 4.2 (Authority; Execution and Delivery;
Enforceability), and 4.6 (No Finder), shall survive until the latest date
permitted by applicable Law. All covenants and agreements of the parties
contained herein shall survive the Closing indefinitely or for the period
explicitly specified therein. Notwithstanding the foregoing, if notice of any
matter setting forth in reasonable detail a claim for a breach of any
representation or warranty is given to the Buyer or the Seller, as the case may
be, in writing pursuant to this Agreement prior to the end of the applicable
survival period, any such representation or warranty that would otherwise
terminate shall be deemed to survive solely with respect to such matter until
such matter is finally resolved. 

 

9.2        Indemnification by PVH, PVH Retail and PVH Puerto Rico. PVH, PVH
Retail and PVH Puerto Rico shall, jointly and severally, indemnify and hold
harmless any Buyer Group Member from and against any and all Damages incurred or
sustained by such Buyer Group Member based upon or arising from:

 

(a)        any failure by the Seller to perform any covenants or other
obligations of the Seller contained in this Agreement;

 

(b)        any breach of any representation or warranty of the Seller contained
in Article III of this Agreement;

 

(c)        any failure or alleged failure of the Seller to pay, perform or
discharge any of the Excluded Liabilities in accordance with the terms thereof;

 

42

 

 

(d)        the failure by the parties to comply with any bulk sales Laws in
connection with the transactions contemplated by this Agreement; or

 

(e)        any pending or threatened third party Action based upon, resulting
from or arising out of any of the foregoing.

 

9.3        Indemnification by the Buyer. The Buyer and the Parent shall, jointly
and severally, indemnify and hold harmless any Seller Group Member from and
against any and all Damages incurred or sustained by such Seller Group Member
based upon or arising from:

 

(a)        any failure by the Buyer or the Parent to perform any covenants or
other obligations of the Buyer or the Parent in this Agreement;

 

(b)        any breach of any representation or warranty of the Buyer or the
Parent contained in Article IV this Agreement;

 

(c)        any failure or alleged failure of the Buyer to pay, perform,
discharge any of the Assumed Liabilities in accordance with the terms thereof
including, without limitation, any Assumed Contract; or

 

(d)        any pending or threatened third party Action based upon, resulting
from or arising out of any of the foregoing.

 

9.4        Limitations on Indemnification.

 

(a)        No Buyer Group Member shall be entitled to be indemnified pursuant to
Section 9.2(b) or Section 9.2(e) (insofar as such third party Action relates to
a breach of a representation or warranty), unless and until the aggregate of all
Damages incurred by Buyer Group Members shall exceed 1% of the Purchase Price
(the “Basket”) and thereafter only for indemnification pursuant to Section
9.2(b) or Section 9.2(e) (insofar as such third party Action relates to a breach
of a representation or warranty), in excess of the Basket, and the maximum
aggregate amount of Damages for which indemnification pursuant to Section 9.2(b)
and Section 9.2(e) (insofar as such third party Action relates to a breach of a
representation or warranty) may be received by the Buyer Group Members shall not
exceed 20% of the Purchase Price (the “Cap”); provided, however, that Buyer
Group Members shall be entitled to be indemnified for all Damages on a
dollar-for-dollar basis from the first dollar of Damages, without regard to the
Basket or the Cap, incurred as a result of any breach of the representations and
warranties set forth in Sections 3.1 (Organization; Good Standing), 3.3
(Authority; Execution and Delivery; Enforceability), 3.5(b) (Title to Assets);
3.11 (Tax Matters); 3.14 (Environmental Matters) and 3.19 (No Finder).

 

(b)        No Seller Group Member shall be entitled to be indemnified pursuant
to Section 9.3(b) or Section 9.3(d) (insofar as such third party Action relates
to a breach of a representation or warranty), unless and until the aggregate of
all Damages incurred by Seller Group Members shall exceed the Basket and
thereafter only for indemnification pursuant to Section 9.3(b) or Section 9.3(d)
(insofar as such third party Action relates to a breach of a representation or
warranty), in excess of the Basket, and the maximum aggregate amount of Damages
for which indemnification pursuant to Section 9.3(b) and Section 9.3(d) (insofar
as such third party Action relates to a breach of a representation or warranty)
may be received by the Seller Group Members shall not exceed the Cap; provided,
however, that Seller Group Members shall be entitled to be indemnified for all
Damages on a dollar-for-dollar basis from the first dollar of Damages, without
regard to the Basket or the Cap, incurred as a result of any breach of the
representations and warranties set forth in Section 4.1 (Organization, Good
Standing), 4.2 (Authority; Execution and Delivery; Enforceability), and 4.6 (No
Finder).

 

43

 

 

(c)         For purposes of Section 9.2(b) or Section 9.2(e) (insofar as such
third party Action relates to a breach of a representation or warranty) and
Section 9.3(b) or Section 9.3(d) (insofar as such third party Action relates to
a breach of a representation or warranty), in determining the amount of any
Damages in connection with any breach of a representation or warranty (but not
for purposes of determining whether any breach has occurred) any materiality,
Material Adverse Effect or similar qualification contained in or otherwise
applicable to such representation or warranty shall be disregarded.

 

(d)        Subject to Sections 6.2 and 11.8, the parties acknowledge and agree
that the indemnification provisions contained in Sections 9.2 and 9.3 shall be
the sole and exclusive remedy for Damages arising out of or caused by the breach
of any of the representations and warranties, covenants or agreements of the
parties contained in this Agreement or any Related Agreement, except for any
remedies that may be available under the Related Agreements; provided, however,
that nothing in this Section 9.4(d) shall limit any Person’s right to seek and
obtain any equitable relief to which such Person shall be entitled or to seek
any remedy on account of fraud on the part of a party hereto in connection with
the transactions contemplated by this Agreement.

 

(e)        The parties hereto acknowledge and agree that nothing contained
herein is intended to limit or waive any duty to mitigate damages imposed by New
York law.

 

(f)         No Indemnitor shall be liable to an Indemnitee for any punitive,
consequential, exemplary or special damages for which such Indemnitee seeks
indemnification.

 

9.5        Tax Treatment of Indemnity Payments. Unless otherwise required by
Law, any indemnity payment made under this Agreement shall be treated as an
adjustment to the Purchase Price for all Tax purposes.

 

9.6        Notice of Claims. Any Buyer Group Member or Seller Group Member
seeking indemnification hereunder (an “Indemnitee”) shall give to the party or
parties obligated to provide indemnification to such Indemnitee (an
“Indemnitor”) a notice (“Claim Notice”) describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder and shall include
in such Claim Notice (if then known) the amount or the method of computation of
the amount of such claim, and a reference to the provision of this Agreement
upon which such claim is based. Any Claim Notice shall be given by the
Indemnitee to the Indemnitor promptly after the Indemnitee becomes aware of the
claim; provided, however, that the Indemnitee shall not be foreclosed from
seeking indemnification pursuant to this Article IX by any failure to provide
timely notice of the existence of an Action to the Indemnitor except and only to
the extent that the Indemnitor has been materially damaged or prejudiced as a
result of such delay.

 

44

 

 

9.7        Third Party Claims. In the case of any third party Action as to which
indemnification is sought by an Indemnitee, the Indemnitor shall have 30 days
after receipt of a Claim Notice to notify the Indemnitee that it elects to
conduct and control such Action at its own expense. If the Indemnitor does not
give the foregoing notice, the Indemnitee shall have the right to conduct and
control such Action (without prejudice to the Indemnitee’s right to seek
indemnification pursuant to this Article IX), provided, that the Indemnitee
shall permit the Indemnitor to participate in the conduct of such Action through
counsel chosen by the Indemnitor, but the fees and expenses of such counsel
shall be borne by the Indemnitor. If the Indemnitor gives the foregoing notice,
the Indemnitor shall have the right, at the sole expense of the Indemnitor, to
conduct and control such Action, and the Indemnitee shall cooperate with the
Indemnitor in connection therewith, provided, that (x) the Indemnitor shall
permit the Indemnitee to participate in such conduct or settlement through
counsel chosen by the Indemnitee, but the fees and expenses of such counsel
shall be borne by the Indemnitee, and (y) the Indemnitor may not compromise or
settle any such Action without the consent of the Indemnitee (which consent will
not be unreasonably withheld or delayed) unless (i) there is no finding or
admission of any violation of Law by the Indemnitee or any violation by the
Indemnitee of the rights of any Person and no effect on any other claims that
may be made against the Indemnitee, (ii) the sole relief provided is money
Damages that are paid in full by the Indemnitor, (iii) the Indemnitee shall have
no liability with respect to any compromise or settlement (other than the
Basket, if applicable) and (iv) such settlement includes an unconditional
release in favor of the Indemnitee by the third-party claimant from all
liability with respect to such claim. The parties hereto shall use their
reasonable best efforts to minimize any Damages from claims by third parties and
shall act in good faith in responding to, defending against, settling or
otherwise dealing with such claims, notwithstanding any dispute as to liability
under this Article IX. 

 

9.8        Payments. Once Damages are agreed to by the Indemnitor or finally
adjudicated to be payable pursuant to this Article IX, the Indemnitor shall
satisfy its obligations within ten (10) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds.

 

9.9        Effect of Investigation. The representations, warranties and
covenants of an Indemnitor, and the Indemnitee’s right to indemnification with
respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnitee (including by any of its
Representatives) or by reason of the fact that the Indemnitee or any of its
Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate. 



 



45

 





 

ARTICLE X.

TERMINATION

 

10.1      Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

(a)         by mutual written consent of the Buyer and the Parent, on the one
hand, and the Seller, on the other hand; or

 

(b)         by the Buyer, by written notice to the Seller, if there has been a
material violation or breach by the Seller of any representation, warranty,
covenant or agreement contained in this Agreement; provided, that notice of such
material violation or breach shall have been given to the Seller and such
material violation or breach shall not have been cured within ten (10) Business
Days of receipt of such notice (provided, further, that, to exercise its rights
under this Section 10.1(b) for any particular violation or breach, the Buyer (x)
must terminate this Agreement within fifteen (15) Business Days after the end of
the cure period provided for in this Section 10.1(b) and (y) each of the Buyer
and the Parent must not be in violation or breach of any representation,
warranty, covenant or agreement contained in this Agreement); or

 

(c)         by the Seller, by written notice to the Buyer and Parent, if there
has been a material violation or breach by the Buyer or the Parent of any
representation, warranty, covenant or agreement contained in this Agreement;
provided, that notice of such material violation or breach shall have been given
to the Buyer and the Parent and such material violation or breach shall not have
been cured within ten (10) Business Days of receipt of such notice (provided,
further, that, to exercise their rights under this Section 10.1(c) for any
particular violation or breach, the Seller (x) must terminate this Agreement
within fifteen (15) Business Days after the end of the cure period provided for
in this Section 10.1(c) and (y) the Seller must not be in violation or breach of
any representation, warranty, covenant or agreement contained in this
Agreement); or

 

(d)         by either the Buyer and the Parent, on one hand, or the Seller, on
the other hand, if the Closing shall not have occurred by February 2, 2014
(unless the Closing shall have not occurred on or before such date due to a
breach of a representation and warranty or of a covenant by such party and/or
the action or failure to act of the party seeking to terminate this Agreement).

 

10.2      Effects of Termination. Except as otherwise provided in this Section
10.2, in the event of a termination of this Agreement pursuant to this Article X
(i) all further obligations of the parties under this Agreement shall terminate,
(ii) no party shall have any right under this Agreement against any other party
except as set forth in Section 11.8, and (iii) each party shall bear its own
costs and expenses, except as provided in Section 11.1; provided, however, that
the termination of this Agreement under this Article X shall not relieve any
party of liability for any willful breach of this Agreement prior to the date of
termination, or constitute a waiver of any claim with respect thereto.

 

46

 

 

ARTICLE XI.

MISCELLANEOUS

 

11.1      Expenses of the Transaction. Each of the Buyer and the Parent agrees
to pay all of its fees and expenses in connection with this Agreement and the
Related Agreements and the transactions contemplated hereby and by the Related
Agreements, including, without limitation, legal and accounting fees and
expenses. The Seller agrees to pay all of its fees and expenses in connection
with this Agreement and the Related Agreements and the transactions contemplated
hereby and by the Related Agreements, including, without limitation, the
Excluded Liabilities, and legal and accounting fees and expenses.

 

11.2      Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally or by private courier, (ii) when actually delivered by
registered or certified United States mail, return receipt requested, or (iii)
when sent by facsimile transmission (provided, that it is confirmed by a means
specified in clause (i) or (ii)), addressed as follows:

 

If to the Buyer or the Parent to:

 

G-III Apparel Group, Ltd.
512 Seventh Avenue
New York, New York 10018
Attention: Wayne S. Miller
Facsimile:  (212) 719-0921
Telephone: (212) 403-0507

 

with a copy to:

 

Norton Rose Fulbright
666 Fifth Avenue
New York, NY 10103
Attention: Neil Gold, Esq.
                 Manuel G. Rivera, Esq.
Facsimile:  (212) 318-3400
Telephone: (212) 318-3000

 

If to PVH, PVH Retail or PVH Puerto Rico to:

 

PVH Corp.
200 Madison Avenue
New York, New York 10016
Attention: Mark D. Fischer, Esq., Executive Vice President, General Counsel and
Secretary
Facsimile:  (212) 381-3970
Telephone: (212) 381-3509

 

47

 

 

with a copy to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attention: David H. Landau, Esq.
Facsimile:  (212) 940-8776
Telephone: (212) 940-8800

 

or to such other address as such party may indicate by a notice delivered to the
other parties hereto.

 

11.3      No Modification Except in Writing. This Agreement shall not be
changed, modified, or amended except by a writing signed by the party to be
affected by such change, modification or amendment, and this Agreement may not
be discharged except by performance in accordance with its terms or by a writing
signed by the party to which performance is to be rendered.

 

11.4      Entire Agreement. This Agreement together with the Schedules,
Appendices and Exhibits hereto and the Related Agreements, sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of every kind and nature among them with respect to such subject matter.

 

11.5      Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected unless the provision held invalid
shall substantially impair the benefits of the remaining portions of this
Agreement.

 

11.6      Assignment. No party may assign any of its rights under this
Agreement, other than to an Affiliate of such party, without the prior written
consent of the other parties hereto; provided, that no party may assign its
obligations under this Agreement to any Person without the prior written consent
of the other parties hereto. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

 

11.7      Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)         This Agreement shall be governed by, and construed in accordance
with, the Laws of the State of New York applicable to contracts made and to be
performed wholly within said State, without giving effect to the conflict of
laws principles thereof.

 

(b)         EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF (I) THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY AND (II) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY ACTION ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE THEREIN OF ANY SUCH ACTION. EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY SUCH ACTION.

 

48

 

 

11.8      Specific Performance. The parties agree that if any of the provisions
of this Agreement were not performed by the Buyer and the Parent, on the one
hand, or the Seller, on the other hand, in accordance with their specific terms
or were otherwise breached by such parties, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the non-breaching party will be entitled to specific performance of the
terms hereof.

 

11.9      Headings; References. The headings appearing in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope and intent of this Agreement or any of the
provisions hereof. Any reference in this Agreement (including in any Exhibit,
Appendix or Schedule hereto) to a “Section,” “Article,” or “Exhibit” shall mean
a Section, Article or Exhibit of or to this Agreement unless expressly stated
otherwise.

 

11.10    Interpretation. In this Agreement, (a) words used herein regardless of
the gender specifically used shall be deemed and construed to include any other
gender, masculine, feminine or neuter, as the context shall require, (b) all
terms defined in the singular shall have the same meanings when used in the
plural and vice versa and (c) the words “include”, “includes” or “including” are
deemed to be followed by the words “without limitation”. Any statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such statute as from time to time amended, modified or supplemented,
including (in the case of statutes) by succession of comparable successor
statutes. References to a Person are also its predecessors and permitted
successors and assigns.

 

11.11    Schedules. Any item that is disclosed in any section of the Seller
Disclosure Schedule with sufficient specificity so that it is reasonably
apparent on the face of such Schedule that such disclosure is also applicable to
one or more other sections of the Seller Disclosure Schedule shall also be
deemed disclosed for purposes of such other parts of such Schedule to which such
disclosure is applicable. Terms used in any Schedule to this Agreement and not
otherwise defined in such Schedule shall have the meaning ascribed to such term
in this Agreement.

 

11.12    Third Parties. Except as expressly provided herein or as otherwise
agreed by the parties hereto, the provisions of this Agreement are solely for
the benefit of the parties hereto and shall not inure to the benefit of any
third party.

 

49

 

 

11.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute a single agreement. This Agreement will be binding
when one or more counterparts taken together will have been executed and
delivered (including by facsimile) by the parties. Transmission by telecopy,
facsimile, email or other form of electronic transmission of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart.

 

[Signature page follows]

 

50

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the day and year first above written.

 

  AM RETAIL GROUP, INC.       By: /s/Wayne S. Miller     Name:   Wayne S. Miller
    Title:     Chief Operating Officer and Secretary

 

  G-III APPAREL GROUP, LTD.       By: /s/Wayne S. Miller     Name:   Wayne S.
Miller     Title:     Chief Operating Officer and Secretary

 

  PVH RETAIL STORES LLC       By: /s/Mark D. Fischer     Name:   Mark D. Fischer
    Title:     Executive Vice President

 

  PVH CORP.       By: /s/Mark D. Fischer     Name:   Mark D. Fischer    
Title:     Executive Vice President

 

  PVH PUERTO RICO, INC.       By: /s/Mark D. Fischer     Name:   Mark D. Fischer
    Title:     Executive Vice President

 

51

 

